EXHIBIT 10.1













ASSET PURCHASE AGREEMENT

AMONG

DS HEALTHCARE GROUP, INC.,

WRG ACQUISITION CORPORATION

W/R GROUP, INC.,

WR GROUP IC-DISC, INC.,

STEFAN RUSSELL,

AND

CAREY WILLIAMS

As of AUGUST 31, 2015

















--------------------------------------------------------------------------------







TABLE OF CONTENTS




BACKGROUND

1

 

 

ARTICLE I – SALE AND PURCHASE OF ASSETS

2

 

 

Section 1.1

Purchased Assets

2

Section 1.2

Excluded Assets

4

Section 1.3

Assumed Liabilities

4

Section 1.4

Excluded Liabilities

4

Section 1.5

Consideration

4

Section 1.6

The Closing

10

Section 1.7

Actions to be Taken at the Closing

10

Section 1.8

Possession of Purchased Assets

11

Section 1.9

Additional Actions

11

Section 1.10

Bank Accounts

11

 

 

 

ARTICLE II – REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER AND THE COMPANY

11

 

 

 

Section 2.1

Organization, Qualification and Corporate Power

12

Section 2.2

Capitalization

12

Section 2.3

Authorization of Transaction

13

Section 2.4

Non-Contravention

13

Section 2.5

Subsidiaries

14

Section 2.6

Compliance with Laws

14

Section 2.7

Financial Statements

15

Section 2.8

Absence of Certain Changes

15

Section 2.9

Undisclosed Liabilities

15

Section 2.10

Tax Matters

15

Section 2.11

Assets

17

Section 2.12

Owned Real Property

18

Section 2.13

Real Property Leases

18

Section 2.14

Contracts

18

Section 2.15

Accounts Receivable

20

Section 2.16

Powers of Attorney

20

Section 2.17

Insurance

20

Section 2.18

Warranties

21

Section 2.19

Litigation

21

Section 2.20

Employees

21

Section 2.21

Employee Benefits

21

Section 2.22

Inventories

23

Section 2.23

Environmental Matters

23

Section 2.24

Legal Compliance

24

Section 2.25

Customers

24

Section 2.26

Permits

24

Section 2.27

Certain Business Relationships with Affiliates

24

Section 2.28

Brokers’ Fees

24

Section 2.29

Books and Records

25

Section 2.30

Intellectual Property

25

Section 2.31

Disclosure

26

Section 2.32

Duty to Make Inquiry

26











--------------------------------------------------------------------------------












ARTICLE III – REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER

26

 

 

Section 3.1

Organization, Qualification and Corporate Power

26

Section 3.2

Capitalization

26

Section 3.3

Authorization of Transaction

27

Section 3.4

Non-Contravention

27

Section 3.5

DSH Subsidiaries

28

Section 3.6

SEC Reports

28

Section 3.7

Compliance with Laws

29

Section 3.8

Financial Statements

29

Section 3.9

Absence of Certain Changes

30

Section 3.10

Undisclosed Liabilities

30

Section 3.11

Off-Balance Sheet Arrangements

30

Section 3.12

Tax Matters

30

Section 3.13

Assets

31

Section 3.14

Owned Real Property

31

Section 3.15

Real Property Leases

31

Section 3.16

Contracts

32

Section 3.17

Accounts Receivable

33

Section 3.18

Powers of Attorney

33

Section 3.19

Insurance

33

Section 3.20

Warranties

33

Section 3.21

Litigation

34

Section 3.22

Employees

34

Section 3.23

Employee Benefits

34

Section 3.24

Environmental Matters

34

Section 3.25

Permits

35

Section 3.26

Certain Business Relationships with Affiliates

35

Section 3.27

Brokers’ Fees

35

Section 3.28

Disclosure

35

Section 3.29

Interested Party Transactions

35

Section 3.30

Duty to Make Inquiry

35

Section 3.31

Accountants

36

Section 3.30

Minute Books

36

Section 3.31

Board Action

36

 

 

 

ARTICLE IV – COVENANTS

36

 

 

Section 4.1

Closing Efforts

36

Section 4.2

Governmental and Third-Party Notices and Consents

36

Section 4.3

Form 8-K

37

Section 4.4

Operation of the Business

37

Section 4.5

Access to Information

.38

Section 4.6

Required Financing

39

Section 4.7

Operation of Parent’s Business

40

Section 4.8

Access to Parent Information

41

Section 4.9

Post-Closing Operation of the Business of the Corporations

41

Section 4.10

Expenses

41

Section 4.11

Pre-Closing Tax Liabilities

42

Section 4.12

Name Change and Fiscal Year

43

 

 

 











--------------------------------------------------------------------------------












ARTICLE V – CONDITIONS TO SALE AND PURCHASE OF PURCHASED ASSETS

43

 

 

Section 5.1

Conditions to Each Party’s Obligations

43

Section 5.2

Conditions to Obligations of the Parent and Buyer

43

Section 5.3

Conditions to Obligations of the Stockholders and the Company

44

 

 

 

ARTICLE VI – INDEMNIFICATION

45

 

 

Section 6.1

Indemnification by Indemnifying Selling Parties

45

Section 6.2

Indemnification by Indemnifying Buying Parties

46

Section 6.3

Indemnification Claims

47

Section 6.4

Survival of Representations and Warranties

49

Section 6.5

Limitations on Claims for Indemnification

49

 

 

 

ARTICLE VII – TERMINATION

50

 

 

Section 7.1

Termination by Mutual Agreement

50

Section 7.2

Termination for Failure to Close

50

Section 7.3

Termination by Operation of Law

50

Section 7.4

Termination for Failure to Perform covenants or Conditions

50

Section 7.5

Effect of Termination or Default; Remedies

50

Section 7.6

Remedies; Specific Performance

51

 

 

 

ARTICLE VIII – MISCELLANEOUS

51

 

 

Section 8.1

Press Releases and Announcements

51

Section 8.2

No Third Party Beneficiaries

51

Section 8.3

Entire Agreement

51

Section 8.4

Succession and Assignment

51

Section 8.5

Counterparts and Facsimile Signature

52

Section 8.6

Headings

52

Section 8.7

Notices

52

Section 8.8

Governing Law

53

Section 8.9

Amendments and Waivers

53

Section 8.10

Severability

53

Section 8.11

Submission to Jurisdiction

53

Section 8.12

Waiver of Jury Trial

54

Section 8.13

Construction

54




EXHIBITS

DESCRIPTION

   --------

      -----------

Exhibit A

Bill of Sale

Exhibit B

Assignment and Assumption Agreement

Exhibit C

Trademark Assignment

Exhibit D

Domain Name Assignment

Exhibit E

Employment Agreement – Carey Williams

Exhibit F

Employment Agreement – Stefan Russell

Exhibit G

Stockholders Agreement

Exhibit H

DiscCo Merger Agreement

Exhibit I

Legal Opinions of Stockholders and Company Counsel

------------------------------------------------------











--------------------------------------------------------------------------------







ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of August 31, 2015,
by and among DS Healthcare Group, Inc., a Florida corporation (the “DSH” or
“Parent”); WRG Acquisition Corporation., an Arizona corporation (the “Buyer”),
W/R Group, Inc., an Arizona corporation (the “Company” or the “Seller”); Stefan
Russell (“Russell”); Carey Williams (“Williams”); and, solely for purposes of
Section 1.5(b) of this Agreement, WR Group IC-Disc, Inc., a Nevada corporation
(“DiscCo”).  Russell and Williams are hereinafter sometimes individually
referred to as a “Stockholder” and collectively, as the “Stockholders.”  The
Buyer, the Seller and the Stockholders are each a “Party” and referred to
collectively herein as the “Parties.”

W I T N E S S E T H:

WHEREAS, the Seller and DiscCo are developers, distributors, and online
retailers of advanced health and wellness products (the “Business”) with over
two million customers, retailing over 400 brands and 3500 products on 70
internet storefronts; its brands sold primarily internationally include Biovea,
Adrian London, Baby Labs, Enraged, Newton-Everett, Biomedx Research, Zoeez,
Acnegen, Anagen Research, Keratin MD, Eurovital and Oralgen; and

WHEREAS, the Seller desires to sell to Buyer, and the Buyer desires to purchase
from Seller, all of the “Purchased Assets” (as hereinafter described) and the
Business conducted by Seller (the “Acquisition”), and Buyer is willing to
assume, the Assumed Liabilities (as further set forth herein); and




WHEREAS, in consideration for the payment by the Buyer and the Parent of the
Total Consideration (hereinafter defined) payable as set forth in this Agreement
and the Buyer’s assumption of the Assumed Liabilities, the Stockholders are
willing to cause the Seller to sell the Purchased Assets to the Buyer; and

WHEREAS, simultaneously with the closing of the purchase of the Purchased
Assets, (a) each of Williams and Russell shall enter into five year Employment
Agreements with the Company and the Buyer, and (b) the Parties shall enter into
a Stockholders Agreement, all as hereinafter described; and

WHEREAS, following the closing of the purchase of the Purchased Assets and
Business of , it is contemplated that WRG Acquisition Corp., a Nevada
corporation and a wholly-owned subsidiary of DSH (the “Merger Subsidiary”)
shall, though a merger transaction, acquire 100% of the capital stock of DiscCo
pursuant to the terms of the “DiscCo Merger Agreement” (hereinafter defined),
whereupon DiscCo shall be merged into the Merger Subsidiary, and Merger
Subsidiary, as the Surviving Corporation, shall change its name to WR Group-IC
Disc, Inc.; and

WHEREAS, the Stockholders and the board of directors of the Company believe that
the sale of the Purchased Assets to the Buyer is in the best interests of the
Stockholders and the Company, and the Buyer and its board of directors believe
that the purchase of the Purchased Assets is in the best interests of the Buyer
and its stockholders.

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, agree as follows:














--------------------------------------------------------------------------------







ARTICLE I
SALE AND PURCHASE OF ASSETS

1.1

Purchased Assets. On the terms and subject to the conditions set forth in this
Agreement, at the Closing (defined below), Buyer shall purchase, acquire and
accept from Seller, and Seller shall sell, transfer, assign, convey and deliver
(collectively, “Transfer”) to Buyer, all and not less than all, of the Purchased
Assets. As used in this Agreement, the term “Purchased Assets” shall include,
without limitation, all of the assets, properties and rights of every type and
description, including, without limitation, all real, personal and mixed,
tangible and intangible assets, properties and rights, that are owned, leased,
licensed or otherwise used by Seller, and wherever located and whether or not
reflected on the books and records of Seller; provided, that the Purchased
Assets shall not include those specific assets or properties listed in
Section 1.2 hereof (the “Excluded Assets”). Without limiting the generality of
the foregoing, the Purchased Assets shall include, without limitation, the
following items, that exist on the date hereof and shall exist on the Closing
Date:




(a)

Intellectual Property.  All Intellectual Property (as hereinafter defined),
including, without limitation, all trademarks, trade names, trade secrets,
domain names, copyrights, designs, patents, patent applications and their
respective registrations and applications, and all computer software owned,
leased, used, or otherwise developed by Seller or any of its Affiliates in
connection with the Business, including all documentation thereof, including
those items identified on Schedule 1.1(a);




(b)

Equipment.  All equipment and other tangible personal property owned, leased,
used, or otherwise operated by Seller, including those items identified on
Schedule 1.1(b) (collectively, the “Equipment”) and all warranties and
guarantees, if any, express or implied, existing for the benefit of Seller in
connection with the Equipment to the extent transferable;




(c)

Inventories.  All raw materials, work-in-process and finished goods inventories
of ingredients, components and products, including , without limitation all
packaging materials and product formulations, that are owned, leased, used by or
otherwise available to Seller for sale in connection with the operation of the
Business (collectively, the “Inventories”);




(d)

Receivables.   All credit card receivables, merchant accounts, pay pal
receivables and/or all  other rights to collect funds from distributors and
customers of products sold or distributed by Seller (collectively, the
“Receivables”);




(e)

Contracts. All rights, title and interest in, and claims under all contracts,
leases and agreements that relate to the Seller and its Business, including
those set forth on Schedule 1.1(e), (collectively, the “Assumed Contracts”);




(f)

Lists.  All customer and vendor lists that relate to customers and vendors of
the Seller and its Business, as well as the originals of all Assumed Contracts
(or copies of the Assumed Contracts if originals are not available) and copies
of all customer correspondence;




(g)

Permits.  To the extent transferable, all Permits, if any, that relate to or are
maintained as part of the operations of the Business, including all right, title
and interest in all security deposits, surety deposits and bonds presently
maintained on behalf of Seller, if any, which relate to the Assumed Contracts;




(h)

Purchased Cash Items.  Not less than $500,000 which Seller and the Stockholders
believe is adequate to cover operating expenses of the Seller and DiscCo
incurred in the ordinary course of the Business through the Closing Date
(collectively, the “Purchased Cash Items”), shall be included in





2




--------------------------------------------------------------------------------







the Purchased Assets and/or the assets of DiscCo acquired by the Company
Subsidiary under the DiscCo Merger Agreement;




(i)

Capital Stock of Subsidiaries.

All, and not less than all, of the shares of capital stock of each direct and
indirect subsidiary of subsidiary of the Seller (each a “Subsidiary” and
collectively, the “Subsidiaries”) that is owned of record or beneficially by
Seller; all of which Subsidiaries are listed on Schedule 1.1(i) and on Schedule
2.5 to the Company Disclosure Schedules annexed hereto;




(j)

Books and Records.  Except as set forth in Section 1.3(b), books, records,
accounts, ledgers, files, documents, client deliverables, correspondence,
studies, reports, personnel and employment records and other records identified
on Schedule 1.1(j) that are related to the Purchase Assets and the Business
(collectively, the “Business Records”);




(k)

Prepayments. All prepaid rentals, deposits, advances and other prepaid expenses,
relating to the Assumed Contracts;




(l)

Tax Refunds. All refunds of Taxes relating to all periods ending on or after the
Closing Date;




(m)

Third Party Rights. All rights, claims, credits, causes of action or rights of
setoff against third Parties to the extent relating to the operation of the
Business or the ownership of the Purchased Assets on or after the Closing Date,
whether liquidated or unliquidated, fixed or contingent, including claims
pursuant to all warranties, representations and guarantees made by suppliers,
sales representatives, agents, licensors and licensees and other third Parties
in favor of the Business, including those arising in connection with products or
services purchased by or furnished to the Business affecting any of the
Purchased Assets;




(n)

Client Development Materials.  The Business’s client, potential client and
business development materials identified on Schedule 1.1(n);




(o)

Confidential Information.  The exclusive Business Confidential Information that
does not constitute Intellectual Property of the Business and all lists and
records that relates to  prospects and sales of the Business including, but not
limited to, sales forecasts, sales pipeline and sales tracking information,
whether stored in computer or by any other means or media;




(p)

Deposits.  All leasehold deposits, customer deposits, other deposits and down
payments for services or merchandise being purchased, all of which are listed on
Schedule 1.1(p) annexed hereto (“Deposits”);




(q)

Marketing Materials.  All marketing information and promotional materials and
files and any copies thereof including, without limitation, all market research,
product and service feedback, product and service reviews, and focus group
materials, in each case, in any and all media related solely to the Business;




(r)

Software.  All, software, programs, web site designs, books and records of
Seller related to the Business, including, but not limited to, such items stored
in computer or by any other means or media;




(s)

Intangible Assets.  All other intangible assets, including without limitation
all "know-how," proprietary information and trade secrets relating to the
Purchased Assets; and








3




--------------------------------------------------------------------------------







(t)

Goodwill.  All goodwill related to the Business (the “Goodwill”);




1.2

Excluded Assets. The Purchased Assets shall not include any of the Seller's
rights, privileges, title or interest in or to the assets of Seller not related
to the Business and, without limiting the generality of the foregoing, shall not
include the following assets (hereafter referred to as the "Excluded Assets"):




(a)

Excluded Cash Items.  All cash, cash equivalents and/or immediately marketable
securities, other than the Purchased Cash Items (the “Excluded Cash Items”);

(b)

Tax Refunds.  All refunds of Taxes relating to all periods ending prior to the
Closing Date;

(c)

Stock Book and Minute Book.  The stock records and minute book of the Company;
and

(d)

Personnel Records. All personnel records related to Business Employees and other
records that Seller is required by Law to retain in its possession or is not
permitted under Law to provide to Buyer



1.3

 Assumed Liabilities. In addition to the “Base Purchase Price” (hereinafter
defined), on the Closing Date, the Buyer shall assume and be responsible for
only those specific liabilities and obligations set forth below in this Section
1.3, as the same shall exist on the Closing Date (collectively, the “Assumed
Liabilities”):



(a)

Assumed Payables and Expenses. All of those specific accounts payable and
accrued expenses of Seller that relate solely to the Business that are listed on
Schedule 1.3(a)  annexed hereto and made a part hereof, as such Schedule 1.3(a)
shall be updated by the Seller through the Closing Date  (the “Assumed Payables
and Expenses”);



(b)

Assumed Contract Liabilities. All Liabilities and obligations from and after the
Closing Date under the Assumed Contracts and leases listed on Schedule 1.1(e)
that relate to the Business;



(c)

Post-Closing Contingent Liabilities.  Any product liability claims or other
actions at law or in equity related to product defects, failure to comply with
applicable laws and regulations or otherwise related to or arising from the
Buyer’s operation of the Business for all periods following the Closing Date;
and



(d)

Certain Pre-Closing Contingent Liabilities.  The following, and only the
following, contingent liabilities of Seller relating to the operation of the
Business prior to the Closing Date: subject at all times to the accuracy of the
representations and warranties of Seller and the Stockholders set forth in
Section 2.6(a) of this Agreement, and excluding for such purposes any VAT or
other Pre-Closing Tax obligations retained by Stockholders and the Seller
pursuant to Section 4.11 hereof, any fines, costs or expenses incurred by Seller
in connection with any requirements or obligations to register with applicable
governmental agencies or authorities, certain of the products sold by Seller,
directly or through distributors to retail consumers located in countries under
the jurisdiction of such governmental agencies or authorities.




1.4

Excluded Liabilities. Notwithstanding anything in this Agreement to the
contrary, express or implied (i) except for the Assumed Liabilities expressly
set forth in Section 1.3, Buyer, the Merger Subsidiary and Parent shall not,
directly or indirectly, assume or become liable for any other debt, obligations,
indebtedness or other liabilities or obligations of Seller or any of the
Stockholders, whether or not such liabilities are required to be set forth on a
Seller balance sheet prepared in accordance with GAAP, arise under any
employment agreement or other Contract or writing (other than the specific





4




--------------------------------------------------------------------------------







Assumed Contracts referred to in Sections 1.1(e) and identified on the schedule
thereto) or result from any contingencies or claims of any third person, firm,
entity or Governmental Entity or regulatory authority; and (ii) Seller or the
Stockholder, as the case may be, shall remain solely responsible for all
liabilities and obligations not expressly assumed by Buyer under this Agreement
as Assumed Liabilities.  




1.5

Consideration.  In consideration for the sale and Transfer of the Purchased
Assets, and in addition to its assumption of the Assumed Liabilities, on the
Closing Date, the Buyer shall pay to the Seller aggregate consideration of
Forty-Two Million Two Hundred and Fifty Thousand ($42,250,000) Dollars (the
“Total Consideration”), allocated among the Base Purchase Price and the Earn-Out
Payments as set forth below.  Such Total Consideration shall be payable as set
forth below.

(a)

Base Purchase Price.  On the Closing Date, the Purchase shall pay to the
Stockholders in cash, by wire transfer of immediately available funds to
separate bank accounts designated by each Stockholder, the sum of Thirty Million
($30,000,000) Dollars (the “Base Purchase Price”).  The Base Purchase Price
shall be payable to the Stockholders, as follows:

(i)

Fifteen Million ($15,000,000) Dollars shall be paid to Williams, and

(ii)

Fifteen Million ($15,000,000) Dollars shall be paid to Russell.

(b)

Earn-Out Payments.

(i)

Definitions. For purposes of this Agreement, the following terms shall be
defined as follows:

(1)

“Corporations” shall mean collectively, the Buyer and the Merger Subsidiary for
all periods from and after the Closing Date, as successor in interest to the
Business of the Seller and DiscCo, collectively.

(2)

“DSH Common Stock” shall mean the common stock, par value $0.001 per share, of
the Parent.

(3)

“Earn-Out Payments” shall mean payments to the Seller or the Stockholders (as
applicable) of a percentage of the accumulated “Pre-Tax Profits” (hereinafter
defined), up to a maximum aggregate amount of $12,250,000, payable as set forth
in this Section 1.5(b).

(4)

“Market Value” with respect to the DSH Common Stock, on any record date or other
date for determination of value, shall be deemed to be the average of the
closing price per share during the twenty (20) trading days before such record
or determination date. For the purpose of all relevant provisions of this
Agreement, the closing price for each day shall be the last reported sale price
as reported by the Nasdaq Stock Exchange.

(5)

“Person” shall mean any individual, corporation, partnership, limited liability
company, trust, or other entity.

(6)

“Pre-Tax Profits” shall mean, with respect to any Fiscal Measuring Year, the net
combined or consolidated profits of the Corporations, exclusive of and after
elimination of all inter-company transactions, as determined in accordance with
generally accepted accounting principles (“GAAP”), applied on a consistent basis
and consistent with the historical reporting practices of the Seller and DiscCo,
and after deduction of all salaries and bonuses, but before deductions for (A)
income taxes, (B) depreciation and amortization of intangible assets, (C)
payments in respect of





5




--------------------------------------------------------------------------------







interest charges on any “Required Financing” (hereinafter defined) incurred by
Buyer, and (D) payments of any performance bonus or profit participation payable
in respect of the applicable Fiscal Measuring Year to the Stockholders pursuant
to their respective Employment Agreements.

(7)

“Sale of Control” shall mean, as applied to the Parent and its consolidated
Subsidiaries, or either or both of the Corporations, as applicable, the sale of
all or substantially all of the assets or securities of any such Person, whether
by merger, consolidation, tender offer, or like combination, in any transaction
whereby the ability to elect a majority of the members of the board of directors
of such Person(s) shall be vested in unaffiliated third parties.

(ii)

Agreement of the Stockholders and Allocation of Earn-Out Payments.

  The Seller and Russell hereby acknowledges, understands, and agrees to (i)
irrevocably and unconditionally assign all of his rights to receive the Earn-Out
Payments to Williams or Williams’ assignees, (ii) irrevocably waive all of his
rights to collect, consent to or otherwise enforce the right of the Seller or
the Stockholders to receive any or all of such Earn-Out Payments, and (iii)
irrevocably assigns all of such rights and interest in and to the Earn-Out
Payments to Williams.  Accordingly, all payments in respect of the Earn-Out
shall be payable solely to Williams or his designated assigns and all rights to
enforce the rights of the Seller or the Stockholders to the Earn-Out Payments
shall be vested solely in Williams.

(iii)

Annual Earn-Out Payments. Commencing upon the Closing Date, the Seller or the
Stockholders shall be entitled to receive, upon the terms and subject to the
conditions hereinafter set forth, Earn-Out Payments based on the accumulated
Pre-Tax Profits of the Corporations for the five consecutive fiscal years of the
Corporations ending December 31, 2020, subject to extension as hereinafter
provided (the “Earn-Out Period”), until the Stockholders have received a maximum
aggregate amount not to exceed $12,250,000.  In the event and to the extent that
the Pre-Tax Profits of the Corporations in any one of the five (5) fiscal years
of the Company ending December 31, 2016, December 31 2017, December 31 2018,
December 31 2019 and December 31, 2020, subject to extension as set forth in
 Section 1.5(b)(iv) below (each a “Measuring Fiscal Year” and collectively, the
“Fiscal Measuring Years”) shall equal or exceed $8,500,000 (the “Minimum Pre-Tax
Profits”), the Seller or the Stockholders shall be entitled to receive an
Earn-Out Payment in the amount of $2,450,000 (the “Annual Earn-Out Payment”),
which Annual Earn-Out Payment shall be allocated as between cash and shares of
DSH Common Stock in accordance with Section 1.5(b)(vi) below.  In the event that
for any reason the actual Pre-Tax Profits in any one Measuring Fiscal Year shall
be less than the Minimum Pre-Tax Profits, then and in such event, the Annual
Earn-Out Payment that the Seller or the Stockholders shall be entitled to
receive in respect of such Measuring Fiscal Year (the “Shortfall Measuring
Year”) shall be twenty-five (25%) percent of the actual Pre-Tax Profits earned
by the Corporations in such Shortfall Measuring Year.  

(iv)

Extension of Earn-Out Period; Maximum Annual and Total Earn-Out Payments.
 Notwithstanding anything to the contrary, express or implied, set forth in this
Agreement, in the event that, for any reason, the Seller or the Stockholders
shall have not received the full $12,500,000 of Earn-Out Payments as at the end
of the initial five (5) Fiscal Measuring Years ending December 31, 2020, the
Earn-Out Period shall be automatically extended and the Earn-Out Payments shall
continue in accordance with the provision of this Section 1.5(b) in each of the
next immediately succeeding Fiscal Years thereafter until all $12,500,000 of
Earn-Out Payments shall have been received by the Seller or the Stockholders.
 In addition, and for the avoidance of doubt, in no event shall the maximum
amount of Annual Earn-Out Payment payable to the Seller or the Stockholders in
respect of any one Measuring Year exceed $2,450,000, nor may the total of all
Earn-Out Payments payable to the Seller or the Stockholders over the Earn-Out
Period exceed $12,500,000.





6




--------------------------------------------------------------------------------







(v)

Crediting of Excess Pre-Tax Profits.  In the event that the actual Pre-Tax
Profits earned by the Corporations in any one or more Fiscal Measuring Year
during the Earn-Out Period shall exceed the Minimum Pre-Tax Profits, then the
amount of any actual Pre-Tax Profits in excess of the Minimum Pre-Tax Profits
(the “Excess Pre-Tax Profits”) shall be deemed to be Pre-Tax Profits for any
prior or subsequent Shortfall Measuring Year, and the Earn-Out Payment for such
Shortfall Measuring Year shall be recalculated to reflect the addition of such
Excess Pre-Tax Profits, subject at all times to the aggregate maximum of
$2,450,000 of Earn-Out Payments during each Measuring Fiscal Year. If such
recalculation results in an increase in the Earn-Out Payment to which
Stockholders would have been entitled with respect to a prior Fiscal Measuring
Year, then, Buyer shall remit such additional Earn-Out Payment, subject to the
provisions of this Section 1.5(b), no later than thirty (30) days following such
determination by the appropriate representative of the Buyer.

(vi)

Allocation of Earn-Out Payments. Ninety percent (90%) of each Annual Earn-Out
Payment (a maximum of $2,200,000), shall be paid via wire transfer to the bank
account designated by the appropriate Seller or Stockholder (“Cash Earn-Out
Payments”), and ten percent (10%) of each Annual Earn-Out Payment (a maximum of
$250,000), shall be paid in shares of DSH Common Stock, with a Market Value
valued as of the Closing Date. On the Closing Date, the Parent shall issue that
number of shares of DSH Common Stock determined by dividing (A) $1,250,000, by
(B) the Market Value of DSH Common Stock as of Closing Date (the “Stock Earn-Out
Payment”).  

(vii)

Payment of Stock-Earn Out Payment. On the Closing Date, the Parent and Buyer
shall deliver the DSH Common Stock shares constituting the Stock Earn-Out
Payment to a third-party escrow account, to be maintained by Wilmington Trust
Company or other independent escrow agent reasonably acceptable to the
Stockholders, pursuant to an escrow agreement acceptable to the Parties hereto.
During the Earn-Out Period, up to 250,000 shares of DSH Common Stock shall be
released to the appropriate Seller or Stockholders annually during the Earn-Out
Period within thirty (30) days following delivery of calculation of the Pre-Tax
Profits by the appropriate representative of the Parent as to the Pre-Tax
Profits earned during the immediately preceding Fiscal Measuring Year.  Any
shares of DSH Common Stock not earned as of December 31, 2020 shall be tendered
back to the Buyer after December 31, 2020.

(viii)

Payment of Cash Earn-Out Payments. During the Earn-Out Period, the Cash Earn-Out
Payments shall, on a quarterly basis following the end of each of the four
fiscal quarter ended March 31, June 30, September 30 and December 31 of each
Fiscal Measuring Year, be paid in an amount equal to the lower of (i) 25% of the
Pre-Tax Profits earned during the fiscal quarters in question or (ii) $550,000,
into a third-party escrow account reasonably acceptable to the Seller and
Stockholders, pursuant to an escrow agreement reasonably acceptable to the
Parties hereto. The Cash Earn-Out Payments shall be released to the appropriate
Seller or Stockholder promptly after delivery of a review and calculation by the
appropriate representative of the Buyer of the Pre-Tax Profits of the
Corporations in each calendar quarter, but in no event later than fifty (50)
days following the end of the calendar quarter in question. Such quarterly
Annual Earn-Out Payments are subject to adjustment in the event the actual
annual Pre-Tax Profits of the Corporations earned for the full Fiscal Measuring
Year in question (as reviewed by the auditors for the Buyer in connection with
their audit of the consolidated financial statements of DSH for such Fiscal
Measuring Year) result in an increase or decrease of such quarterly Annual
Earn-Out Payments made.  

(ix)

Letter of Credit. In order to secure payment of the Cash Earn-Out Payments, so
long as the Pre-Tax Profits shall equal or exceed the $8,500,000 of Minimum
Pre-Tax Profits in any one Fiscal Measuring Year, unless such requirement shall
be waived in writing by the Seller or Stockholders for consideration reasonably
satisfactory to Williams, as representative of the Seller and Stockholders, the
Buyer shall purchase a one-year bank letter of credit to insure payment of the





7




--------------------------------------------------------------------------------







Cash Earn-Out Payment payable in the next succeeding Fiscal Measuring Year,
which letter of credit  shall (subject to achievement of the Minimum Pre-Tax
Profits at the end of the applicable Fiscal Measuring Year) be renewed annually
during the five Fiscal Measuring Years.

(x)

Dispute Resolution. In the event that the Seller or a Stockholder shall dispute
the information set forth by the Buyer in the annual reports setting forth
Pre-Tax Profits (the “Earn-Out Reports”), then within thirty (30) calendar days
following the date of delivery of such Earn-Out Report, the Seller or
Stockholder shall provide written notice to the Parent specifying the amount
disputed and the basis for the dispute, together with supporting documentation
reflecting the analysis of and justification for any recomputation made.  The
Parties shall make good faith efforts to resolve the dispute through
negotiations for a period of 30 calendar days following the receipt of the
written notice defining and describing the nature of the dispute. In the event
that the Parties are unable to finally resolve the dispute within such 30
calendar-day period, the parties to the dispute may elect by mutual agreement to
extend the period of negotiation and may elect by mutual agreement to engage a
mediator to assist in such negotiation. To the extent that any matter remains
unresolved following such negotiations, Parent and Stockholders shall jointly
select an independent accountant of recognized national standing to resolve any
remaining disagreements, which independent accountant shall not have provided
services to Parent, Stockholders, or the Company during the five-year period
preceding the date of its selection (the “Independent Accountant”). Parent and
Stockholders shall use their respective commercially reasonable efforts to cause
such Independent Accountant to make its determination within 30 calendar days of
accepting its selection. Within 10 business days after the date of determination
of such Independent Accountant, Buyer shall pay the amount of cash and Parent
shall cause the escrow agent to issue the number of shares of DSH Common Stock
to Seller or the Stockholders for the applicable Earn-Out Payment, if any, in
the manner set forth herein. The decision of the Independent Accountant shall be
a final, binding, and conclusive resolution of the Parties’ dispute, shall be
non-appealable, and shall not be subject to further review. If the Independent
Accountant’s decision indicates that the applicable Pre-Tax Profits in question
are equal to or greater than 110% of the amount previously reported by Buyer in
the applicable Earn-Out Report, then Parent or Buyer shall be responsible for
payment of all reasonable costs and expenses incurred by Stockholders in
connection with the dispute, including all costs and expenses of the Independent
Accountant.  In all other cases, the Seller or the Stockholders shall be
responsible for payment of all reasonable costs and expenses incurred by Seller
or the Stockholders in connection with the dispute, including all costs and
expenses of the Independent Accountant.

(xi)

Conduct of Business During Earn-Out Periods. Each of Parent and Buyer
acknowledges and agrees that the ability of the Corporations to meet the Minimum
Pre-Tax Profits and the ability of the Parties to calculate fairly and measure
the performance of the Corporations relative to such targets during each Fiscal
Measuring Year will depend to a significant degree upon maintaining the Business
of the Corporations.  Buyer (including for all purposes of this Section
1.5(b)(xi), the Merger Subsidiary and their Affiliates) agree (i) to act in good
faith at all times during each Fiscal Measuring Year during the Earn-Out Period;
(ii) to not fail to take any action that would be required by reasonable,
skillful, prudent, and diligent business persons engaged in the independent
operation of a business similar to the Business of the Corporations; and (iii)
not to take any action that would be unfairly prejudicial or discriminatory to
the Business of the Corporations, or the interests of the Seller or any
Stockholder in receiving the Earn-Out Payments. Without limiting the generality
of the foregoing, during the Earn-Out Period, Parent and Buyer will ensure as
follows:

(1)

Buyer will act in good faith and, acting as a reasonably, skillful, prudent, and
diligent person engaged in the independent operation of a business similar to
the Business of the Corporations, use its reasonable best efforts to enable the
Corporations to earn the Minimum Pre-Tax Profits during the Earn-Out Period,
including providing the Corporations with sufficient liquidity in order to make
the capital expenditures contemplated in the agreed-upon budgets of the
Corporations;





8




--------------------------------------------------------------------------------







(2)

Buyer will review, and discuss with Stockholders, the future product sourcing
plans and future product pricing plans of the Business of the Corporations.
Buyer will ensure that such plans are consistent with preserving the reputation
and market position of the products manufactured and the brands owned by the
Corporations;

(3)

Buyer and Stockholders will review and discuss, any recommendations for any new
licenses, or material changes to, terminations or extensions of, existing
licenses in connection with the Business of the Corporations, and in so doing,
Buyer shall act as a reasonable, skillful, prudent, and diligent person engaged
in the independent operation of a business similar to the business of the
Corporations;

(4)

Buyer will use its reasonable best efforts to encourage and facilitate the
growth and development of the Corporations;

(5)

Neither Corporation will be wound up, dissolved, or merged, amalgamated, or
otherwise reorganized such that either Corporation or the business of the
Corporations is no longer readily identifiable as a discreet business entity;

(6)

Separate books and records will be maintained related to each Corporation
sufficient to allow independent verification of the results of the operations of
the Corporations through the Earn-Out Period, for purposes of calculating
Pre-Tax Profits;

(7)

Unless Buyer has received prior written authorization from the Stockholders,
neither Corporation will accelerate or delay the recognition of revenue or
expense or delay investment in working or fixed capital, but shall account of
such items in accordance with GAAP; and

(8)

Buyer shall not terminate, hinder, obstruct, or adversely alter in any respect
any arrangements, written agreements, or business relationships in effect as of
the Closing Date between the Corporations and its agents or suppliers or
customers if such action would not be taken by reasonable, skillful, prudent,
and diligent business persons engaged in the independent operation of a business
similar to the business of the Corporations.

(xii)

Accelerated Payments.  In the event that any of the following events (each, a
“Trigger Event”) occurs, then within five business days after the occurrence of
such Trigger Event, Buyer shall pay the amounts of cash and issue the number of
shares of DSH Common Stock (or cause to be issued or paid) to Stockholders in
accordance with the maximum amount of Earn-Out Payments that could otherwise be
earned by Stockholders pursuant to this Section 1.5(b), regardless of whether
the Minimum Pre-Tax Profits have been or will be achieved for such Fiscal
Measuring Year:

(1)

Buyer violates any of the terms of Section 1.5(b) in any material respect, and
Buyer does not cure such violation within sixty (60) calendar days of receipt of
notice of such violation;

(2)

Except in connection with a Sale of Control of the Parent and its consolidated
Subsidiaries (including the Corporations), the Parent shall effect a Sale of
Control of either or both of the Buyer or the Merger Subsidiary;

(3)

Either Buyer or the Merger Subsidiary dissolve or terminate their existence as a
going business concern;





9




--------------------------------------------------------------------------------







(4)

Buyer becomes insolvent, suffer the entry of a judgment, decree, or order for
relief by a court of competent jurisdiction in an involuntary proceeding
commenced under any bankruptcy or insolvency laws that is not promptly stayed or
reversed, commence any voluntary preceding under any bankruptcy or insolvency
laws, undertake any type of general creditor work out, or make a general
assignment for the benefit of creditors; or

(5)

Parent or the Corporations takes any corporate or other action to authorize or
cause any of the foregoing.

1.6

The Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of CKR Law LLP, in New York, New
York, commencing at 10:00 a.m. local time, or via the exchange of electronic
signature pages, on such date as all of the conditions to the obligations of the
Parties to consummate the transactions contemplated hereby have been satisfied
or waived, on such mutually agreeable later date as soon as practicable after
the satisfaction or waiver of all conditions (excluding the delivery of any
documents to be delivered at the Closing by any of the Parties) set forth in
Article V hereof (the “Closing Date”).  In no event shall the Closing and the
Closing Date be later than December 30, 2015 (the “Outside Closing Date”),
unless otherwise approved in writing by each of the Stockholders and the Buyer.
  As used in this Agreement, the term “Business Day” means any day other than a
Saturday, a Sunday or a day on which banks in the state of New York are required
or authorized by applicable Law to close.  

1.7

Actions to be Taken at the Closing. At the Closing, the Parties will take the
following actions and deliver the following documents:




(a)

Seller will execute and deliver to Buyer a Bill of Sale substantially in the
form attached hereto as Exhibit A (the “Bill of Sale”) and an Assignment and
Assumption Agreement substantially in the form attached hereto as Exhibit B (the
“Assignment and Assumption Agreement”) each duly executed by Seller, together
with such other instruments of conveyance and evidence of the transfer of title
to the Purchased Assets from Seller to Buyer including without limitation a
Trademark Assignment to Seller substantially in the form attached hereto as
Exhibit C (the “Trademark Assignment”), and a Domain Name Assignment to Buyer
substantially in the form attached hereto as Exhibit D (the “Domain Name
Assignment”);




(b)

the Stockholders and the Seller shall deliver to the Buyer the various
certificates, instruments and documents required to be delivered by the Company
pursuant to Sections 5.1 and 5.2;

(c)

the Buyer shall deliver to the Seller and the Stockholders the various
certificates, instruments and documents required to be delivered by the Buyer
and/or its subsidiaries pursuant to Sections 5.1 and 5.3;

(d)

the Buyer shall pay to Williams the sum of Fifteen Million ($15,000,000) Dollars
by wire transfer of immediately available funds to a bank account designated by
Williams;

(e)

the Buyer shall pay to Russell the sum of Fifteen Million ($15,000,000) Dollars
by wire transfer of immediately available funds to a bank account designated by
Russell;

(f)

Williams and the Buyer shall enter into a five-year employment agreement in
substantially the form of Exhibit E annexed hereto and made a part hereof (the
“Williams Employment Agreement”);





10




--------------------------------------------------------------------------------







(g)

Russell shall enter into a five-year employment agreement with DSH and the
Merger Subsidiary, in substantially the form of Exhibit F annexed hereto and
made a part hereof (the “Russell Employment Agreement”);

(h)

Williams, Russell, the Corporations and the Parent shall each execute and
deliver the stockholders agreement in the form of Exhibit G annexed hereto and
made a part hereof (the “Stockholders Agreement”);

(i)

Russell, DiscCo and the Merger Subsidiary shall have entered into an agreement
and plan of merger in the form of Exhibit H annexed hereto and made a part
hereof (the “DiscCo Merger Agreement”), pursuant to which DiscCo shall be merged
with and into the Merger Subsidiary (the “Merger”) with the Merger Subsidiary as
the surviving corporation of the Merger; and

(j)

Immediately upon Closing, DSH or the Buyer shall arrange to pay to Williams, by
wire transfer of immediately available funds to a bank account designated by
Williams, the outstanding accrued principal and interest payable under that
certain $4,000,000 secured promissory note dated July 15, 2015 of DiscCo (the
“DiscCo Purchase Note”) assumed by the Merger Subsidiary under the DiscCo Merger
Agreement.

1.8

Possession of Purchased Assets.   Simultaneous with the Closing Date, the Seller
and the Stockholders shall give the Buyer full possession and enjoyment of the
Purchased Assets and the Business of the Seller.

1.9

Additional Actions.  If at any time after the Closing Date, the Parties shall
consider or be advised that any deeds, bills of sale, assignments or assurances
or any other acts or things are reasonably necessary, desirable or proper (a) to
vest, perfect or confirm, of record or otherwise, in the Buyer, its right, title
or interest in, to or under any of the rights, privileges, powers, franchises,
properties or assets of the Purchased Assets or the Company, or (b) otherwise to
carry out the purposes of this Agreement, Buyer and the Company and their proper
officers and directors or their designees shall be authorized (to the fullest
extent allowed under applicable Law) to execute and deliver, in the name and on
behalf of either the Buyer or the Company, all such deeds, bills of sale,
assignments and assurances and do, in the name and on behalf of the Company, all
such other acts and things necessary, desirable or proper to vest, perfect or
confirm its right, title or interest in, to or under any of the rights,
privileges, powers, franchises, properties or assets of the Company and the
Purchased Assets, as applicable, and otherwise to carry out the purposes of this
Agreement.

1.10

Bank Accounts.  On the Closing Date, Williams, Russell and a person designated
by the Buyer (the “Buyer Representative”) shall be included as authorized
signatories to the bank accounts to be established by the Corporations.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS AND THE COMPANY

The Stockholders, on a several but not joint basis, and the Company represent
and warrant to the Buyer that the statements contained in this Article II are
true and correct, except as set forth in the disclosure schedule provided by the
Company to the Buyer no later than thirty (30) days following the date of this
Agreement (the “Company Disclosure Schedule”). Except for the representations
and warranties contained in Sections 2.1, 2.2, 2.3 and 2.4, which are made
(subject only to the specific exceptions set forth below) without qualification,
all of the other representations and warranties of the Company Stockholder
contained in this Article II are made “to the knowledge” of the Company or “to
the knowledge” of the Stockholders.  For purposes of this Article II, the phrase
“to the knowledge” or any





11




--------------------------------------------------------------------------------







phrase of similar import shall be deemed to refer to the actual knowledge of the
Stockholders, after due inquiry, and acting in his capacity as a stockholder,
executive officer and director of the Company.

The Company Disclosure Schedule shall be arranged in paragraphs corresponding to
the numbered and lettered paragraphs contained in this Article II; and to the
extent that it is clear from the context thereof that such disclosure also
applies to any other numbered paragraph contained in this Article II, the
disclosures in any numbered paragraph of the Disclosure Schedule shall qualify
such other corresponding numbered paragraph in this Article II.  

2.1

Organization, Qualification and Corporate Power.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Arizona.  The Company is duly qualified to conduct business and is in
good standing under the laws of each jurisdiction in which the nature of its
businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing,
individually or in the aggregate, has not had and would not reasonably be
expected to have a Company Material Adverse Effect (as defined below).  The
Company has all requisite corporate power and authority to carry on the
businesses in which it is engaged and to own and use the properties owned and
used by it.  The Company has furnished or made available to the Buyer complete
and accurate copies of its certificate of incorporation and bylaws.  The Company
is not in default under or in violation of any provision of its certificate of
incorporation, as amended to date, or its bylaws, as amended to date.  The
Company is a SubChapter S corporation within the meaning of Section 1361, et.
seq. of the Code. Notwithstanding the foregoing, due to the fact that the
Company operates in foreign jurisdictions via the Internet, both domestically
and internationally, no general representations as to qualifications in all such
jurisdictions can be made. However, to the knowledge of the Stockholders, no
claims have been made in any jurisdictions that the Company is not qualified to
conduct business there or is not in good standing there.

For purposes of this Agreement, the term “Company Material Adverse Effect” means
a material adverse effect on the assets, business, financial condition, or
results of operations of the Company; provided, however, that changes or effects
relating to the following clauses (a) through (i) shall be deemed not to
constitute a “Material Adverse Effect” and shall not be considered in
determining whether a “Material Adverse Effect” has occurred: (a) changes in
economic or political conditions or the financing, banking, currency or capital
markets in general; (b) changes in laws or orders or regulations or
interpretations thereof or changes in GAAP or accounting requirements or
principles or interpretations thereof or any other change or effect arising out
of or relating to any Action or Order before a Governmental Entity; (c) changes
affecting industries, markets or geographical areas in which the Company
conducts its business; (d) the negotiation, announcement, execution, pendency or
performance of this Agreement or the transactions contemplated hereby or any
communication by Buyer or any of its Affiliates of its plans or intentions
(including in respect of employees) with respect to any of the business of the
Company; (e) the consummation of the transactions contemplated by this Agreement
or any actions by Buyer taken pursuant to this Agreement or in connection with
the transactions contemplated hereby; (f) any natural disaster or any acts of
terrorism, sabotage, military action, armed hostilities or war (whether or not
declared) or any escalation or worsening thereof, regardless of whether
occurring or commenced before or after the date of this Agreement; (g)
fluctuations or changes in the value of the Euro, the United States dollar or
any adverse economic event affecting the European Union generally; or (h) any
other events or circumstances beyond the reasonable control of the Company.

   

2.2

Capitalization.  The authorized capital stock of the Company consists of 1,000
shares of Company Common Stock.  As of the date of this Agreement and as of
immediately prior to the Closing Date, and without giving effect to the
transactions contemplated by this Agreement or any of the other Transaction
Documentation, 1,000 shares of Company Common Stock are issued and outstanding.
 Fifty (50%) percent of the issued and outstanding shares of Company Common
Stock is owned of record and





12




--------------------------------------------------------------------------------







beneficially by Russell and fifty (50%) percent of the issued and outstanding
shares of Company Common Stock is owned of record and beneficially by Williams.
 There are no other shares of capital stock of either the Company issued and
outstanding and there are no options, warrants, convertible notes or debentures
or other rights (whether under Contract or otherwise) granting any Person the
right to acquire or subscribe to any capital stock of the Company. All of the
issued and outstanding shares of Company Common Stock has been duly authorized,
validly issued, fully paid, non-assessable and, effective as of the Closing
Date, free of all preemptive rights.  Except for a stock buy/sell agreement
among the Stockholders, as amended to date (the “Buy/Sell Agreement”), to the
knowledge of the Stockholders, there are no other agreements among other
parties, to which the Company or the Stockholders are parties, and to which they
are bound, with respect to the voting (including without limitation voting
trusts or proxies) or sale or transfer (including without limitation agreements
relating to rights of first refusal, co-sale rights or “drag-along” rights) of
any securities of the Company.  At the Closing Date, the Buy/Sell Agreement
shall automatically and without any further action on the part of the Company or
the Stockholders, terminate in accordance with its terms.

2.3

Authorization of Transaction.  The Company has all requisite power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
 By their execution and delivery of this Agreement each of the Stockholders,
both in their individual capacities and as members of the board of directors of
the Company, do hereby approve and adopt in all respects this Agreement and all
of the transactions contemplated by this Agreement and the Exhibits and
Schedules hereto (collectively, the “Transaction Documents”) and do hereby
acknowledge that such approval by each of the Stockholders, represents the vote
of all of stockholders of the Company as required by applicable Law.  The
consummation of the transactions contemplated hereby has been duly and validly
authorized by all necessary individual and corporate action on the part of the
Company and the Stockholders.  This Agreement and the Exhibits hereto have been
duly and validly executed and delivered by the Stockholders and the Company and
constitutes a valid and binding obligation of the Stockholders and the Company,
enforceable against them in accordance with their respective terms, except as
such enforceability may be limited under applicable bankruptcy, insolvency and
similar laws, rules or regulations affecting creditors’ rights and remedies
generally and to general principles of equity, whether applied in a court of law
or a court of equity.

2.4

Non-contravention.  Neither the execution and delivery by Stockholders or the
Company of this Agreement nor the consummation by the Stockholders and the
Company of the transactions contemplated hereby will (a) conflict with or
violate any provision of the certificate of incorporation or bylaws of the
Company, as amended to date, (b) require on the part of the Stockholders or the
Company any filing with, or any permit, authorization, consent or approval of,
any court, arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency (a “Governmental Entity”) except
as set forth or otherwise contemplated in this Agreement, the DiscCo Merger
Agreement, or any of the Transaction Documents, (c) conflict with, result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which the Stockholders or the
Company is a party or by which the Company is bound or to which any of their
assets is subject, except for (i) any conflict, breach, default, acceleration,
termination, modification or cancellation in any contract or instrument set
forth in Section 2.4 of the Company Disclosure Schedule, for which the
Stockholders or the Company is obligated to use its Reasonable Best Efforts to
obtain waiver, consent or approval pursuant to Section 4.2(b), (ii) any
conflict, breach, default, acceleration, termination, modification or
cancellation which would not reasonably be expected to have a Company Material
Adverse Effect and would not reasonably be expected to adversely affect the
consummation of the transactions contemplated hereby or (iii) any notice,
consent or waiver the absence of which would not have a Company Material Adverse
Effect and would not adversely affect the consummation of the





13




--------------------------------------------------------------------------------







transactions contemplated hereby, (d) result in the imposition of any Security
Interest (as defined below) upon any assets of the Company, or (e) violate any
federal, state, local, municipal, foreign, international, multinational,
Governmental Entity or other constitution, law, statute, ordinance, principle of
common law, rule, regulation, code, governmental determination, order, writ,
injunction, decree, treaty, convention, governmental certification requirement
or other public limitation, U.S. or non-U.S., including Tax and U.S. antitrust
laws (collectively, “Laws”) applicable to the Stockholders or the Company or any
of its properties or assets.  For purposes of this Agreement: “Security
Interest” means any mortgage, pledge, security interest, encumbrance, charge or
other lien (whether arising by contract or by operation of law), other than (i)
mechanic’s, materialmen’s and similar liens, (ii) liens arising under worker’s
compensation, unemployment insurance, social security, retirement and similar
legislation, (iii) liens on goods in transit incurred pursuant to documentary
letters of credit, in each case arising in the Ordinary Course of Business (as
defined below) of the Company and not material to the Company; and (iv)
interests pledged or committed in the Ordinary Course of Business in connection
with financing and vendor agreements; and “Ordinary Course of Business” means
the ordinary course of the Business of the Company and DiscCo, consistent with
past custom and practice (including with respect to frequency and amount).

2.5

Subsidiaries.  Schedule 2.5 to the Company Disclosure Schedules lists the name,
record owner and jurisdiction or organization of each of the Company
Subsidiaries.

2.6

Compliance with Laws.

(a)

The Company and the conduct and operations of its Business, is in full
compliance with all rules and regulations of the United States Food and Drug
Administration (the “FDA”) and all of the products sold by the Company outside
of the United States that might require registration under the Laws of any such
foreign jurisdiction, are vitamin supplements or nutraceutical products that
would not otherwise require registration with or approval by the FDA if such
products had been sold within the United States;

(b)

Except as disclosed on Schedule 2.6 to the Company Disclosure Schedule, the
Company and the conduct and operations of its Business, is in compliance with
all Laws applicable to the Company or any of its properties or assets, except
for any violations or defaults that, individually or in the aggregate, have not
had and would not reasonably be expected to have a Company Material Adverse
Effect;

(c)

The Company has complied with all federal and state securities laws and
regulations, including being current in all of its reporting obligations under
such federal and state securities laws and regulations;

(d)

Except as disclosed on Schedule 2.6 to the Company Disclosure Schedule, the
Company has not, and the past and present officers, directors and Affiliates of
the Company has not, been the subject of, nor does any officer or director of
the Company has any reason to believe that the Company or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

(e)

The Company has not been the subject of any voluntary or involuntary bankruptcy
proceeding, nor has it been a party to any material litigation;

(f)

The Company has not, and the Stockholders or other past and present officers,
directors and Affiliates have not, been the subject of, nor does any officer or
director of the





14




--------------------------------------------------------------------------------







Company have any reason to believe that the Company or any of its officers,
directors or Affiliates will be the subject of, any civil, criminal or
administrative investigation or proceeding brought by any United States federal
or state agency having regulatory authority over such entity or person; and

(g)

The Company does not and will not on the Closing, have any undisclosed
liabilities, contingent or otherwise, including but not limited to notes payable
and accounts payable, and is not a party to any executory agreements.

2.7

Financial Statements.  The Stockholders have provided or made available to the
Buyer (a) the unaudited (after giving effect to the elimination of all
inter-company transactions as between the Company and DiscCo) consolidated
balance sheets of the Company and DiscCo (the “Company Balance Sheets”) at
December 31, 2013 and December 31, 2014 (the “Company Annual Balance Sheets”),
(b) the related statements of operations and cash flows for the period from
January 1, 2013 to December 31, 2013 and January 1, 2014 to December 31, 2014
(the “Company Annual Income Statements” and together with the Company Annual
Balance Sheets, the “Company Annual Financial Statements”), and (c) the
unaudited balance sheet and statement of operations of the Company for the six
(6) months ended June 30, 2015 (the “2015 Financial Statements”).  The Company
Annual Financial Statements and the 2015 Financial Statements are attached as
Section 2.7 of the Company Disclosure Schedule. Prior to the Closing Date, the
Stockholders will cause the Company to deliver to the Buyer, if required under
Regulation S-X, as promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), the unaudited consolidated balance sheets and statements of
operations of the Company and DiscCo for the nine (9) months ended September 30,
2015 (collectively, together with the 2015 Financial Statements, the “Interim
Financial Statements”).  The Company Annual Financial Statements and the Interim
Financial Statements have been, and when delivered, will fairly present in all
material respects the financial condition, results of operations and cash flows
of the Company and as of the respective dates thereof and for the periods
referred to therein. To the knowledge of the Stockholders, the Company Annual
Financial Statements and the Interim Financial Statements may be retroactively
adjusted to be in accordance with GAAP.   

2.8

Absence of Certain Changes.  Since June 30, 2015, and except as set forth in
Section 2.8 of the Company Disclosure Schedule, (a) to the knowledge of the
Stockholders and the Company, there has occurred no event or development which,
individually or in the aggregate, has had, or could reasonably be expected to
have in the future, a Company Material Adverse Effect, and (b) the Company has
not taken any of the actions set forth in paragraphs (a) through (n) of
Section 4.4.

2.9

Undisclosed Liabilities.  Except as set forth in Section 2.9 of the Company
Disclosure Schedule, the Company has no liabilities (whether known or unknown,
whether absolute or contingent, whether liquidated or unliquidated and whether
due or to become due), except for (a) liabilities shown on the Company June 30,
2015 Balance Sheet referred to in Section 2.7, (b) liabilities not exceeding
$25,000 in the aggregate that have arisen since June 30, 2015 in the Ordinary
Course of Business and (c) contractual and other liabilities incurred in the
Ordinary Course of Business which are not required by GAAP to be reflected on a
balance sheet.

2.10

Tax Matters.  

(a)

For purposes of this Agreement, the following terms shall have the following
meanings:

(i)

“Taxes” means all taxes, charges, fees, levies or other similar assessments or
liabilities, including without limitation income, gross receipts, ad valorem,





15




--------------------------------------------------------------------------------







premium, value-added or VAT, excise, real property, personal property, sales,
use, transfer, withholding, employment, unemployment insurance, social security,
business license, business organization, environmental, workers compensation,
payroll, profits, license, lease, service, service use, severance, stamp,
occupation, windfall profits, customs, duties, franchise and other taxes imposed
by the United States of America or any state, local or foreign government, or
any agency thereof, or other political subdivision of the United States or any
such government, and any interest, fines, penalties, assessments or additions to
tax resulting from, attributable to or incurred in connection with any tax or
any contest or dispute thereof.

(ii)

“Tax Returns” means all United States of America, state, local or foreign
government reports, returns, declarations, statements or other information
required to be supplied by the Company or the Stockholders to a taxing authority
in connection with the Taxes.

(b)

The Company has elected to be taxed as a SubChapter S corporation under Section
1361 et. seq. of the Code since June 7, 2001.  The Company has no potential
built in gain tax under Section 1374 of the Code.

(c)

Except as set forth in Section 2.10 of the Company Disclosure Schedule, each of
the Stockholders or the Company has filed on a timely basis (taking into account
any valid extensions) all material Tax Returns that it was required to file, and
all such Tax Returns were complete and accurate in all material respects.  The
Company is not and has never been a member of a group of corporations with which
it has filed (or been required to file) consolidated, combined or unitary Tax
Returns, other than a group of which only the Company and the DiscCo are or were
members.  The Stockholders and the Company, as applicable, have paid on a timely
basis all Taxes that were due and payable in accordance with the Tax Returns.
 The unpaid Taxes of the Company for tax periods through the Company Balance
Sheet Date do not exceed the accruals and reserves for Taxes (excluding accruals
and reserves for deferred Taxes established to reflect timing differences
between book and Tax income) set forth on the Company Balance Sheet.  Except as
set forth in Section 2.10 of the Company Disclosure Schedule, the Stockholders
have no actual or potential liability for any Tax obligation of any taxpayer
other than the Company and DiscCo (including without limitation any affiliated
group of corporations or other entities that included the Company or DiscCo
during a prior period).  All Taxes that the Company or DiscCo is or was required
by law to withhold or collect have been duly withheld or collected and, to the
extent required, have been paid to the proper Governmental Entity.

(d)

Except as set forth in Section 2.10 of the Company Disclosure Schedule, the
Stockholders have delivered or made available to the Buyer complete and accurate
copies of all federal income Tax Returns, examination reports and statements or
notices of deficiencies assessed or proposed to be assessed against or agreed to
by the Stockholders or the Company since the date of the Company’s incorporation
(the “Organization Date”).  No examination or audit of any Tax Return of the
Stockholders or the Company by any Governmental Entity is currently in progress
or, to the knowledge of the Company, threatened or contemplated.  Neither the
Stockholders nor the the Company has been informed by any jurisdiction that the
jurisdiction believes that the Company or the Stockholders was required to file
any Tax Return that was not filed.  Neither the Company nor the Stockholders has
waived any statute of limitations with respect to Taxes or agreed to an
extension of time with respect to a Tax assessment or deficiency.

(e)

The Company: (i) is not a “consenting corporation” within the meaning of Section
341(f) of the Code, and none of the assets of the Company or DiscCo are subject
to an election under Section 341(f) of the Code; (ii) has not been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(l)(A)(ii)
of the Code; (iii) has not made any payments, is obligated to make any payments,





16




--------------------------------------------------------------------------------







or is a party to any agreement that could obligate it to make any payments that
may be treated as an “excess parachute payment” under Section 280G of the Code;
(iv) has no actual or potential liability for any Taxes of any person (other
than the Company ) under Treasury Regulation Section 1.1502-6 (or any similar
provision of federal, state, local, or foreign law), or as a transferee or
successor, by contract, or otherwise; (v) is not or has not been required to
make a basis reduction pursuant to Treasury Regulation Section 1.1502-20(b) or
Treasury Regulation Section 1.337(d)-2(b); (vi) there are no Tax rulings of
which Company is a subject, requests for rulings by Company, or closing
agreements entered into by Company that could affect such entity’s liability for
Taxes for any period after the Closing Date; (vii) the Company has not engaged
in a reportable transaction; (viii) no power of attorney with respect to any Tax
matter is currently in force with respect to the Company that would, in any
manner, bind, obligate, or restrict Buyer.

(f)

None of the assets of the Company: (i) is property that is required to be
treated as being owned by any other person pursuant to the provisions of former
Section 168(f)(8) of the Code; (ii) is “tax-exempt use property” within the
meaning of Section 168(h) of the Code; or (iii) directly or indirectly secures
any debt the interest on which is tax exempt under Section 103(a) of the Code.

(g)

Neither the Company nor the Stockholders (i) has undergone a change in its
method of accounting resulting in an adjustment to its taxable income pursuant
to Section 481 of the Code, (ii) has any knowledge that any taxing authority has
proposed any such adjustment or change, which proposal is currently pending; and
(iii) has an application pending with any taxing authority requesting permission
for any change in accounting methods that relates to the Company.

(h)

No state or federal “net operating loss” of the Company determined as of the
Closing Date is subject to limitation on its use pursuant to Section 382 of the
Code or comparable provisions of state law as a result of any “ownership change”
within the meaning of Section 382(g) of the Code or comparable provisions of any
state law occurring prior to the Closing Date.

(i)

The Stockholders and the Company have not taken any reporting position on a Tax
Return, which reporting position (i) if not sustained would be reasonably
likely, absent disclosure, to give rise to a penalty for substantial
understatement of federal income Tax under and within the meaning of
Section 6662 of the Code (or any predecessor statute or any corresponding
provision of any such predecessor statute, or state, local, or foreign Tax law),
and (ii) have not been adequately disclosed on such Tax Return in accordance
with Section 6662(d)(2)(B) of the Code (or corresponding provision of any such
predecessor statute, or state, local, or foreign Tax law).

(j)

The Company is not a direct or indirect beneficiary of a guarantee of Tax
benefits or any other arrangement that has the same economic effect (including
an indemnity from a seller or lessee of property, or other insurance) with
respect to any transaction or tax opinion relating to the Company. The Company
does not own any “corporate acquisition indebtedness” within the meaning of
Section 279 of the Code.  

(k)

 The Company has never been (i) a “passive foreign investment company,” (ii) a
“foreign personal holding company,” (iii) a “foreign sales corporation,” (iv) a
“foreign investment company,” or (v) a Person other than a United States Person,
each within the meaning of the Code.

(l)

There are no Encumbrances for Taxes (other than for current Taxes not yet due
and payable) upon the Company’ assets or real property.

2.11

Assets.  The Company owns or leases all tangible assets reasonably necessary for
the conduct of its Business as presently conducted.  Except as set forth in
Section 2.11 of the Company





17




--------------------------------------------------------------------------------







Disclosure Schedule, each such tangible asset is free from material defects, has
been maintained in accordance with normal industry practice, is in good
operating condition and repair (subject to normal wear and tear) and is suitable
for the purposes for which it presently is used.  Except as set forth in Section
2.11 of the Company Disclosure Schedule, no asset of the Company (tangible or
intangible) (including without limitation any shares or other equity interests
in or securities of the Company is subject to any Security Interest.

2.12

Owned Real Property.  The Company owns no real property.

2.13

Real Property Leases.  Section 2.13 of the Company Disclosure Schedule lists all
real property leased or subleased to or by the Company and lists the term of
such lease, any extension and expansion options, and the rent payable
thereunder.  The Company has delivered or made available to the Buyer complete
and accurate copies of the leases and subleases listed in Section 2.13 of the
Company Disclosure Schedule.  With respect to each lease and sublease listed in
Section 2.13 of the Company Disclosure Schedule:

(a)

the lease or sublease is a legal, valid, binding and enforceable obligation of
the Company or Company Subsidiary party thereto and is in full force and effect;

(b)

the lease or sublease will continue to be legal, valid, binding, enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing, and the Closing
will not, after the giving of notice, with lapse of time, or otherwise, result
in a breach or default by the Company or, to the knowledge of the Stockholders
and the Company, any other party under such lease or sublease; neither the
Company nor, to the knowledge of the Stockholders and the Company, any other
party, is in breach or violation of, or default under, any such lease or
sublease, and no event has occurred, is pending or, to the knowledge of the
Stockholders and the Company, is threatened, which, after the giving of notice,
with lapse of time, or otherwise, would constitute a breach or default by the
Company or, to the knowledge of the Stockholders and the Company, any other
party under such lease or sublease, except for any breach, violation or default
that has not had and would not reasonably be anticipated to have a Company
Material Adverse Effect;

(c)

the Company has not assigned, transferred, conveyed, mortgaged, deeded in trust
or encumbered any interest in the leasehold or subleasehold; and

(d)

to the knowledge of the Stockholders and the Company, there is no Security
Interest, easement, covenant or other restriction applicable to the real
property subject to such lease, except for recorded Security Interests, leases,
easements, covenants and other restrictions which do not materially impair the
current uses or the occupancy by the Company.

2.14

Contracts.  

(a)

Section 2.14 of the Company Disclosure Schedule lists the following agreements
(written or oral) to which the Company is a party as of the date of this
Agreement (other than the Transaction Documentation (as hereinafter defined)):

(i)

any agreement (or group of related agreements) for the lease of personal
property from or to third parties (A) which provides for lease payments in
excess of $25,000 per annum or (B) which has a remaining term longer than 12
months and is not cancellable without penalty by the Company on sixty (60) days
or less prior written notice;





18




--------------------------------------------------------------------------------







(ii)

any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services (A) which calls for
performance over a period of more than one year, is not cancellable without
penalty by the Company on sixty (60) days or less prior written notice and
involves more than the sum of $25,000, or (B) in which the Company has granted
manufacturing rights, “most favored nation” pricing provisions or exclusive
marketing or distribution rights relating to any products or territory or has
agreed to purchase a minimum quantity of goods or services or has agreed to
purchase goods or services exclusively from a certain party;

(iii)

any agreement which, to the knowledge of the Stockholders and the Company,
establishes a material joint venture or legal partnership;

(iv)

any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) involving more than
$25,000 or under which it has imposed (or may impose) a Security Interest on any
of its assets, tangible or intangible;

(v)

any agreement that purports to limit in any material respect the right of the
Company to engage in any line of business, or to compete with any person or
operate in any geographical location;

(vi)

any employment agreement, executive agreement (including without limitation the
Hutz Agreement) or consulting agreement which provides for payments in excess of
$50,000 per annum (other than employment or consulting agreements terminable on
less than thirty (30) days’ notice);

(vii)

any agreement involving any officer, director or stockholder of the Company or
any affiliate (as defined in Rule 12b-2 under the Exchange Act) thereof (an
“Affiliate”) (other than stock subscription, stock option, restricted stock,
warrant or stock purchase agreements the forms of which have been made available
to Buyer);

(viii)

any agreement or commitment for capital expenditures in excess of $25,000, for a
single project (it being represented and warranted that the liability under all
undisclosed agreements and commitments for capital expenditures does not exceed
$100,000 in the aggregate for all projects);

(ix)

any agreement under which the consequences of a default or termination would
reasonably be expected to have a Company Material Adverse Effect;

(x)

any agreement which contains any provisions requiring the Company to indemnify
any other party thereto (excluding indemnities contained in agreements for the
purchase, sale or license of products entered into in the Ordinary Course of
Business);

(xi)

any agreement, other than as contemplated by this Agreement, relating to the
future sales of securities of the Company; and

(xii)

any other agreement (or group of related agreements) (A) under which the Company
is obligated to make payments or incur costs in excess of $25,000 in any year or
(B) not entered into in the Ordinary Course of Business, in each case which is
not otherwise described in clauses (i) through (xi).





19




--------------------------------------------------------------------------------







(b)

The Stockholders have delivered or made available to the Buyer a complete and
accurate copy of each agreement listed in Section 2.14 of the Company Disclosure
Schedule.  With respect to each agreement so listed, and except as set forth in
Section 2.14 of the Company Disclosure Schedule:  (i) the agreement is a legal,
valid, binding and enforceable obligation of the Company and in full force and
effect, except as such enforceability may be limited under applicable
bankruptcy, insolvency and similar laws, rules or regulations affecting
creditors’ rights and remedies generally and to general principles of equity
whether applied in a court of law or a court of equity; (ii) the agreement will
continue to be legal, valid, binding and enforceable obligation of the Company,
except as such enforceability may be limited under applicable bankruptcy,
insolvency and similar laws, rules or regulations affecting creditors’ rights
and remedies generally and to general principles of equity, whether applied in a
court of law or a court of equity and will be in full force and effect
immediately following the Closing in accordance with the terms thereof as in
effect immediately prior to the Closing; and (iii) neither the Company nor, to
the knowledge of the Stockholders and the Company, any other party, is in breach
or violation of, or default under, any such agreement, and no event has
occurred, is pending or, to the knowledge of the Stockholders and the Company,
is threatened, which, after the giving of notice, with lapse of time, or
otherwise, would constitute a breach or default by the Company or, to the
knowledge of the Stockholders and the Company, any other party under such
contract, except for any breach, violation or default that has not had and would
not reasonably be anticipated to have a Company Material Adverse Effect.

2.15

Accounts Receivable.  Except as disclosed on Schedule 2.15 to the Company
Disclosure Schedules, all accounts receivable of the Company reflected on the
Company Balance Sheet as at December 31, 2014, and to be reflected on the most
recent Company balance sheet included in the Interim Financial Statements, are
and shall be valid receivables subject to no setoffs or counterclaims and are
current and collectible (within 90 days after the date on which it first became
due and payable), net of the applicable reserve for bad debts on the Company
Balance Sheet.  Except as disclosed on Schedule 2.15 to the Company Disclosure
Schedules, (which Company Disclosure Schedule may be updated by the Stockholders
through the date of the latest Interim Financial Statement), all accounts
receivable reflected in the financial or accounting records of the Company that
have arisen since December 31, 2014 are and shall be valid receivables subject
to no setoffs or counterclaims and are collectible (within 90 days after the
date on which it first became due and payable), net of a reserve for bad debts
in an amount proportionate to the reserve shown on the Company Balance Sheet
including in the latest Interim Financial Statement.

2.16

Powers of Attorney.  Except as set forth in Section 2.16 of the Company
Disclosure Schedule, there are no outstanding powers of attorney executed on
behalf of the Company.

2.17

Insurance.  Section 2.17 of the Company Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Company is a party.  Such insurance policies are of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company.  There is no material claim pending under any
such policy as to which coverage has been questioned, denied or disputed by the
underwriter of such policy.  All premiums due and payable under all such
policies have been paid, neither the Company nor the Stockholders may be liable
for retroactive premiums or similar payments, and the Company  are otherwise in
compliance in all material respects with the terms of such policies.  The
Company has no knowledge of any threatened termination of, or material premium
increase with respect to, any such policy.  Each such policy will continue to be
enforceable and in full force and effect immediately following the Closing Date
in accordance with the terms thereof as in effect immediately prior to the
Closing Date.





20




--------------------------------------------------------------------------------







2.18

Warranties.  No product or service sold or delivered by the Company is subject
to any guaranty, warranty, right of credit or other indemnity other than the
applicable standard terms and conditions of sale by the Company which are set
forth in Section 2.18 of the Company Disclosure Schedule.

2.19

Litigation.  Except as set forth in Section 2.19 of the Company Disclosure
Schedule, as of the date of this Agreement, there is no action, suit,
proceeding, claim, arbitration or investigation before any Governmental Entity
or before any arbitrator (a “Legal Proceeding”) which is pending or, to the
knowledge of the Stockholders and the Company, threatened against the Company
which (a) seeks either damages in excess of $25,000 individually or $50,000 in
the aggregate, (b) if determined adversely to the Company, could have,
individually or in the aggregate, a Company Material Adverse Effect or (c) in
any manner challenges or seeks to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement.

2.20

Employees.

(a)

Section 2.20 of the Company Disclosure Schedule contains a list of all employees
of the Company whose annual rate of compensation exceeds $50,000 per year, along
with the position of each such person.  Each such person is a party to a
non-disclosure and assignment of inventions agreement with the Company.  To the
knowledge of the Stockholders and the Company, no key employee (within the
meaning of Section 416 of the Code) or group of employees acting in concert has
any plans to terminate employment with the Company.

(b)

The Company is not a party to or bound by any collective bargaining agreement,
nor has any of them experienced any strikes, grievances, claims of unfair labor
practices or other collective bargaining disputes.  To the knowledge of the
Stockholders and the Company, (i) no organizational effort has been made or
threatened, either currently or within the past two years, by or on behalf of
any labor union with respect to employees of the Company, and (ii) to the
Company’s knowledge, there are no circumstances or facts which could
individually or collectively give rise to a suit against the Company by any
current or former employee or applicant for employment based on discrimination
prohibited by fair employment practices laws.

2.21

Employee Benefits.

(a)

For purposes of this Agreement, the following terms shall have the following
meanings:

(i)

“Employee Benefit Plan” means any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA), any “employee welfare benefit plan” (as defined in
Section 3(1) of ERISA), and any other written or oral plan, agreement or
arrangement providing  direct or indirect compensation for services rendered,
including without limitation insurance coverage, severance benefits, disability
benefits, deferred compensation, bonuses, stock options, stock purchase, phantom
stock, stock appreciation or other forms of incentive compensation or
post-retirement compensation.

(ii)

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

(iii)

“ERISA Affiliate” means any entity which is, or at any applicable time was, a
member of (1) a controlled group of corporations (as defined in Section 414(b)
of the Code), (2) a group of trades or businesses under common control (as
defined in Section 414(c) of





21




--------------------------------------------------------------------------------







the Code), or (3) an affiliated service group (as defined under Section 414(m)
of the Code or the regulations under Section 414(o) of the Code), any of which
includes or included the Company or a Company Subsidiary.

(b)

Section 2.21(b) of the Company Disclosure Schedule contains a complete and
accurate list of all Employee Benefit Plans maintained, or contributed to, by
the Company or any ERISA Affiliate (collectively, the “Company Benefit Plans”).
 Complete and accurate copies of (i) all Company Benefit Plans which have been
reduced to writing, (ii) written summaries of all unwritten Company Benefit
Plans, (iii) all related trust agreements, insurance contracts and summary plan
descriptions, and (iv) all annual reports filed on IRS Form 5500, 5500C or 5500R
and (for all funded plans) all plan financial statements for the last two plan
years for the Company Benefit Plan, have been made available to the Buyer.
 Except as set forth on Section 2.21(b) of the Company Disclosure Schedule, the
Company Benefit Plan has been administered in all material respects in
accordance with its terms and the Company and the ERISA Affiliates have in all
material respects met their obligations with respect to such Company Benefit
Plan and have made all required contributions thereto not later than the due
date therefor (including extensions).  The Company, each ERISA Affiliate and the
Company Benefit Plan are in compliance in all material respects with the
currently applicable provisions of ERISA and the Code and the regulations
thereunder (including without limitation Section 4980B of the Code, Subtitle K,
Chapter 100 of the Code and Sections 601 through 608 and Section 701 et seq. of
ERISA).  All filings and reports as to the Company Benefit Plan required to have
been submitted to the Internal Revenue Service or to the United States
Department of Labor have been duly submitted.

(c)

To the knowledge of the Stockholders and the Company, there are no Legal
Proceedings (except claims for benefits payable in the normal operation of the
Company Benefit Plans and proceedings with respect to qualified domestic
relations orders, qualified medical support orders or similar benefit
directives) against or involving any Company Benefit Plan or asserting any
rights or claims to benefits under any Company Benefit Plan that could give rise
to any material liability.

(d)

Neither the Company nor any ERISA Affiliate has ever maintained an Employee
Benefit Plan subject to Section 412 of the Code or Title IV of ERISA.

(e)

At no time has the Company or any ERISA Affiliate been obligated to contribute
to any “multiemployer plan” (as defined in Section 4001(a)(3) of ERISA).

(f)

There are no unfunded obligations under any Company Benefit Plan providing
benefits after termination of employment to any employee of the Company (or to
any beneficiary of any such employee), including but not limited to retiree
health coverage and deferred compensation, but excluding continuation of health
coverage required to be continued under Section 4980B of the Code or other
applicable Law and insurance conversion privileges under state law.  The assets
of the Company Benefit Plan which is funded are reported at their fair market
value on the books and records of such Company Benefit Plan.

(g)

No act or omission has occurred and no condition exists with respect to any
Company Benefit Plan maintained by the Company or any ERISA Affiliate that would
subject the Company or any ERISA Affiliate to (i) any material fine, penalty,
tax or liability of any kind imposed under ERISA or the Code or (ii) any
contractual indemnification or contribution obligation protecting any fiduciary,
insurer or service provider with respect to any Company Benefit Plan.

(h)

No Company Benefit Plan is funded by, associated with or related to a “voluntary
employee’s beneficiary association” within the meaning of Section 501(c)(9) of
the Code.





22




--------------------------------------------------------------------------------







(i)

The Company Benefit Plan is amendable and terminable unilaterally by the Company
at any time without liability to the Company as a result thereof and no Company
Benefit Plan, plan documentation or agreement, summary plan description or other
written communication distributed generally to employees by its terms prohibits
the Company from amending or terminating any such Company Benefit Plan.

(j)

Section 2.14 or Section 2.21(j) of the Company Disclosure Schedule discloses
each: (i) agreement with any stockholder, director, executive officer or other
key employee of the Company (A) the benefits of which are contingent, or the
terms of which are materially altered, upon the occurrence of a transaction
involving the Company of the nature of any of the transactions contemplated by
this Agreement, (B) providing any term of employment or compensation guarantee
or (C) providing severance benefits or other benefits after the termination of
employment of such director, executive officer or key employee; (ii) agreement,
plan or arrangement under which any person may receive payments from the Company
that may be subject to the tax imposed by Section 4999 of the Code or included
in the determination of such person’s “parachute payment” under Section 280G of
the Code; and (iii) agreement or plan binding the Company, including without
limitation any stock option plan, stock appreciation right plan, restricted
stock plan, stock purchase plan, severance benefit plan or Company Benefit Plan,
any of the benefits of which will be increased, or the vesting of the benefits
of which will be accelerated, by the occurrence of any of the transactions
contemplated by this Agreement or the value of any of the benefits of which will
be calculated on the basis of any of the transactions contemplated by this
Agreement.  The accruals for vacation, sickness and disability expenses are
accounted for on the Company Balance Sheet and are adequate and materially
reflect the expenses associated therewith in accordance with GAAP.

2.22

Inventories.

The Inventories of the Company consists of manufactured and purchased parts, and
finished goods, all of which is merchantable and fit for the purpose for which
it was procured or manufactured, and none of which is slow-moving, obsolete,
damaged, or defective, subject only to the reserve for inventory write-down set
forth on the face of the June 30, 2015 Balance Sheet (rather than in any notes
thereto) as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of the Company.

2.23

Environmental Matters.  

(a)

The Company has complied with all applicable Environmental Laws (as defined
below), except for violations of Environmental Laws that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Company
Material Adverse Effect.  There is no pending or, to the knowledge of the
Stockholders and the Company, threatened civil or criminal litigation, written
notice of violation, formal administrative proceeding, or investigation, inquiry
or information request by any Governmental Entity, relating to any Environmental
Law involving the Company or DiscCo, except for litigation, notices of
violations, formal administrative proceedings or investigations, inquiries or
information requests that, individually or in the aggregate, have not had and
would not reasonably be expected to have a Company Material Adverse Effect.  For
purposes of this Agreement, “Environmental Law” means any Law relating to the
environment, including without limitation any Law pertaining to (i) treatment,
storage, disposal, generation and transportation of industrial, toxic or
hazardous materials or substances or solid or hazardous waste; (ii) air, water
and noise pollution; (iii) groundwater and soil contamination; (iv) the release
or threatened release into the environment of industrial, toxic or hazardous
materials or substances, or solid or hazardous waste, including without
limitation emissions, discharges, injections, spills, escapes or dumping of
pollutants, contaminants or chemicals; (v) the protection of wild life, marine
life and wetlands, including without limitation all endangered and threatened
species; (vi) storage tanks, vessels, containers, abandoned or discarded
barrels, and other closed receptacles; (vii) the reclamation of mines; (viii)
health and safety of employees and other persons; and





23




--------------------------------------------------------------------------------







(ix) manufacturing, processing, using, distributing, treating, storing,
disposing, transporting or handling of materials regulated under any law as
pollutants, contaminants, toxic or hazardous materials or substances or oil or
petroleum products or solid or hazardous waste.  As used above, the terms
“release” and “environment” shall have the meaning set forth in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”).   

(b)

To the knowledge of the Stockholders and the Company, without independent
investigation, there are no documents that contain any environmental reports,
investigations or audits relating to premises currently or previously owned or
operated by the Company (whether conducted by or on behalf of the Company or a
third party, and whether done at the initiative of the Company or directed by a
Governmental Entity or other third party) which were issued or conducted during
the past five years and which the Company has possession of or access to.  

(c)

To the knowledge of the Stockholders and the Company, there is no material
environmental liability with respect to any solid or hazardous waste transporter
or treatment, storage or disposal facility that has been used by the Company.

2.24

Customers.  Section 2.24 of the Company Disclosure Schedule sets forth a list of
each customer that accounted for more than 10% of the revenues of the Company
(including sales made by DiscCo which shall be separately set forth on Schedule
2.25) during the last full fiscal year and the amount of revenues accounted for
by such customer during such period.  No such customer has notified the Company
in writing within the past year that it will stop buying products or services
from the Company.  

2.25

Permits.  Section 2.25 of the Company Disclosure Schedule sets forth a list of
all authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including, without limitation, manufacturing approvals and
authorizations, pricing and reimbursement approvals, labeling approvals,
registration notifications or their foreign equivalent, and including those
issued or required under Environmental Laws and those relating to the occupancy
or use of owned or leased real property) from any Governmental Entity
(“Permits”) issued to or held by the Company.  Such listed Permits are the only
material Permits that are required for the Company to conduct its business as
presently conducted except for those the absence of which, individually or in
the aggregate, have not had and would not reasonably be expected to have a
Company Material Adverse Effect.  Each such Permit is in full force and effect
and, to the knowledge of the Stockholders and the Company, no suspension or
cancellation of such Permit is threatened and, to the knowledge of the
Stockholders and the Company, there is no reasonable basis for believing that
such Permit will not be renewable upon expiration.  Except for such instances as
would not reasonably be expected to have a Company Material Adverse Effect, each
such Permit will continue in full force and effect immediately following the
Closing.

2.26

Certain Business Relationships with Affiliates.  Except as listed in Section
2.26 of the Company Disclosure Schedule, no Affiliate of the Company (a) owns
any material property or right, tangible or intangible, which is used in the
business of the Company, (b) to the knowledge of the Stockholders and the
Company, has any claim or cause of action against the Company, or (c) owes any
money to, or is owed any money by, the Company.  Section 2.26 of the Company
Disclosure Schedule describes any transactions involving the receipt or payment
in excess of $25,000 in any fiscal year between the Company and any Affiliate of
the Company which have occurred or existed since the Organization Date, other
than employment agreements or other compensation arrangements.

2.27

Brokers’ Fees.  Except as listed in Section 2.27 of the Company Disclosure
Schedule neither the Stockholders nor the Company has any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.





24




--------------------------------------------------------------------------------







2.28

Books and Records.  The minute books and other similar records of the Company
and the Company Subsidiary contain, in all material respects, complete and
accurate records in all material respects of all actions taken at any meetings
of the Company, board of directors or any committees thereof and of all written
consents executed in lieu of the holding of any such meetings.  

2.29

Intellectual Property  

(a)

The Company owns, is licensed or otherwise possesses legally enforceable rights
to use, license and exploit all issued patents, copyrights, trademarks, service
marks, trade names, trade secrets, and registered domain names and all
applications for registration therefor (collectively, the “Intellectual Property
Rights”) and all computer programs and other computer software, databases,
know-how, proprietary technology, formulae, and development tools, together with
all goodwill related to any of the foregoing (collectively, the “Intellectual
Property”), in each case as is necessary to conduct its business as presently
conducted, the absence of which would be considered reasonably likely to result
in a Company Material Adverse Effect.

(b)

Section 2.29(b) of the Company Disclosure Schedule sets forth, with respect to
all issued patents and all registered copyrights, trademarks, service marks and
domain names registered with any Governmental Entity by the Company or for which
an application for registration has been filed with any Governmental Entity by
the Company, (i) the registration or application number, the date filed and the
title, if applicable, of the registration or application and (ii) the names of
the jurisdictions covered by the applicable registration or application.
 Section 2.29(b) of the Company Disclosure Schedule identifies each agreement
currently in effect containing any ongoing royalty or payment obligations of the
Company in excess of $25,000 per annum with respect to Intellectual Property
Rights and Intellectual Property that are licensed or otherwise made available
to the Company.

(c)

Except as set forth on Section 2.29(c) of the Company Disclosure Schedule, all
Intellectual Property Rights of the Company that have been registered by it with
any Governmental Entity are valid and subsisting, except as would not reasonably
be expected to have a Company Material Adverse Effect. As of the Effective Date,
in connection with such registered Intellectual Property Rights, all necessary
registration, maintenance and renewal fees will have been paid and all necessary
documents and certificates will have been filed with the relevant Governmental
Entities.

(d)

The Company is not in breach, and will not as a result of the consummation of
the transactions contemplated by this Agreement be in breach, in any material
respect of any license, sublicense or other agreement relating to the
Intellectual Property Rights of the Company, or any licenses, sublicenses or
other agreements as to which the Company is a party and pursuant to which the
Company or uses any patents, copyrights (including software), trademarks or
other intellectual property rights of or owned by third parties (the “Third
Party Intellectual Property Rights”), the breach of which would be reasonably
likely to result in a Company Material Adverse Effect.

(e)

Except as set forth on Section 2.29(e) of the Company Disclosure Schedule, the
Company has not been named as a defendant in any suit, action or proceeding
which involves a claim of infringement or misappropriation of any Third Party
Intellectual Property Right the Company has not received any notice or other
communication (in writing or otherwise) of any actual or alleged infringement,
misappropriation or unlawful or unauthorized use of any Third Party Intellectual
Property Right.  With respect to its product candidates and products in research
or development, after the same are marketed, the Company will not, to its
knowledge, infringe any Third Party Intellectual Property Rights in any material
manner.





25




--------------------------------------------------------------------------------







(f)

To the knowledge of the Stockholders and the Company, except as set forth on
Section 2.29(f) of the Company Disclosure Schedule, no other person is
infringing, misappropriating or making any unlawful or unauthorized use of any
Intellectual Property Rights of the Company  in a manner that has a material
impact on the business of the Company or DiscCo, except for such infringement,
misappropriation or unlawful or unauthorized use as would not be reasonably
expected to have a Company Material Adverse Effect.

2.30

Disclosure.  No representation or warranty by the Company contained in this
Agreement, and no statement contained in the Company Disclosure Schedule,
certificate or other instrument delivered or to be delivered by or on behalf of
the Company pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omits or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.  

2.31

Duty to Make Inquiry.  To the extent that any of the representations or
warranties in this Article II are qualified by “knowledge” or “belief,” the
Stockholders or the Company represents and warrants that it has made reasonable
inquiry and investigation concerning the matters to which such representations
and warranties relate, including, but not limited to, reasonable inquiry by its
directors, officers and key personnel.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARENT AND BUYER

The Parent and the Buyer represents and warrants to the Stockholders that the
statements contained in this Article III are true and correct, except as set
forth in the disclosure schedule provided by the Buyer to the Company no later
than thirty (30) days following the date of this Agreement (the “Parent
Disclosure Schedule”).  The Parent Disclosure Schedule shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Article III; and to the extent that it is clear from the context thereof
that such disclosure also applies to any other numbered paragraph contained in
this Article III, the disclosures in any numbered paragraph of the Disclosure
Schedule shall qualify such other corresponding numbered paragraph in this
Article III.  For purposes of this Article III, the phrase “to the knowledge of
the Buyer” or any phrase of similar import shall be deemed to refer to the
actual knowledge of any officer or director of the Parent and Buyer following a
reasonable inquiry.

3.1

Organization, Qualification and Corporate Power.  The Parent is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida.  The Buyer is a corporation duly organized, validly existing
and in good standing under the laws of the State of Arizona. Each of the Parent
and Buyer is duly qualified to conduct business and is in good standing under
the laws of each jurisdiction in which the nature of its businesses or the
ownership or leasing of its properties requires such qualification.  Each of the
Parent and the Buyer has all requisite corporate power and authority to carry on
the businesses in which it is engaged and to own and use the properties owned
and used by it.  The Buyer has furnished or made available to the Company
complete and accurate copies of its articles of incorporation and bylaws.  The
Buyer has been recently formed solely for the purpose of entering into this
Agreement and consummating the transactions contemplated hereby and in the
Transaction Documents.  Except as aforesaid, the Buyer has conducted no trade or
business activities.  The Parent is not in default under or in violation of any
provision of its certificate or articles of incorporation, as amended to date,
or its bylaws, as amended to date.  

3.2

Capitalization.  As of the date of this Agreement, and prior to giving effect to
the issuance of the Series A Preferred Stock, the authorized capital stock of
the Parent consists of (i) 250,000,000 shares of the common stock of the Parent,
par value $0.001 per share (the “DSH Common





26




--------------------------------------------------------------------------------







Stock”), of which 17,113,056 shares are issued and outstanding as at the date of
this Agreement and valued at $3.34 per share, based on the closing price of DSH
Common Stock as traded on the Nasdaq Capital Markets on August 31, 2015, and
(ii) 30,000,000 shares of preferred stock, $0.001 par value per share,
containing such rights and privileges as the board of director of Buyer may
determine from time to time, of which no shares of preferred stock are
outstanding.  The authorized capital stock of Buyer consists of 1,000 shares of
common stock, $10.00 par value per share (the “Buyer Common Stock”).  One
Hundred (100%) Percent of the Buyer Common Stock is owned of record and
beneficially by the Parent.  The DSH Common Stock is presently eligible for
quotation and trading on the Nasdaq Capital Markets. (“Nasdaq”) and is not
subject to any notice of suspension or delisting.  All of the issued and
outstanding shares of DSH Common Stock are duly authorized, validly issued,
fully paid, non-assessable and free of all preemptive rights.  Except as
contemplated and actually disclosed by the Transaction Documents or as described
in Section 3.2 of the Parent Disclosure Schedule, there are no outstanding or
authorized options, warrants, rights, agreements or commitments to which the
Buyer is a party or which are binding upon the Buyer providing for the issuance
or redemption of any of its capital stock.  There are no outstanding or
authorized stock appreciation, phantom stock or similar rights with respect to
the Parent or the Buyer.  Except as contemplated and actually disclosed by the
Transaction Documents, there are no agreements to which the Parent or the Buyer
is a party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under the Securities Act, or
sale or transfer (including without limitation agreements relating to
pre-emptive rights, rights of first refusal, co-sale rights or “drag-along”
rights) of any securities of the Parent or the Buyer.  To the Knowledge of the
Parent, there are no agreements among other parties, to which the Parent or
Buyer is not a party and by which it is not bound, with respect to the voting
(including without limitation voting trusts or proxies) or sale or transfer
(including without limitation agreements relating to rights of first refusal,
co-sale rights or “drag-along” rights) of any securities of the Parent or the
Buyer.  All of the issued and outstanding shares of DSH Common Stock and Buyer
Common Stock were issued and remain in compliance with applicable federal and
state securities laws.  The DSH Common Stock to be issued at the Closing in
respect of the Earn-Out Payments pursuant to Section 1.5 hereof, when issued and
delivered in accordance with the terms hereof, shall be duly and validly issued,
fully paid and non-assessable and free of all preemptive rights, encumbrances,
liens, pledges, and security interests, and will be issued in compliance with
applicable federal and state securities laws.  

3.3

Authorization of Transaction.  Each of the Parent and the Buyer has all
requisite power and authority to execute and deliver this Agreement and the
Exhibits hereto and to perform its obligations hereunder and thereunder.  The
execution and delivery by the Parent and Buyer of this Agreement and the other
Transaction Documents, and the consummation by the Parent and Buyer of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of the Parent and
Buyer.  Each of the documents included in the Transaction Documents has been
duly and validly executed and delivered by the Buyer and constitutes a valid and
binding obligation of the Parent and Buyer, enforceable against it in accordance
with its terms, except as such enforceability may be limited under applicable
bankruptcy, insolvency and similar laws, rules or regulations affecting
creditors’ rights and remedies generally and to general principles of equity,
whether applied in a court of law or a court of equity.

3.4

Noncontravention.  Except for (A) filings required under the Securities Act of
1933, as amended and/or the Securities and Exchange Act of 1934, as amended, and
(B) Security Interests that may be granted by Parent and its Subsidiaries and/or
the Buyer and Merger Subsidiary in connection with the “Required Financing”
contemplated by  Section 4.6 of this Agreement, neither the execution and
delivery by the Parent and Buyer of this Agreement or the Transaction
Documentation, nor the consummation by the Parent and Buyer of the transactions
contemplated hereby or thereby, will (a) conflict with or violate any provision
of the organizational documents or bylaws of the Parent or Buyer, (b) require on
the part of the Parent or Buyer, any filing with, or permit, authorization,
consent or





27




--------------------------------------------------------------------------------







approval of, any Governmental Entity, (c) conflict with, result in a breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party any
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which the Parent or Buyer is a party or by
which either is bound or to which any of its assets are subject, except for
(i) any conflict, breach, default, acceleration, termination, modification or
cancellation which would not reasonably be expected to have a DSH Material
Adverse Effect and would not reasonably be expected to adversely affect the
consummation of the transactions contemplated hereby or (ii) any notice, consent
or waiver the absence of which would not reasonably be expected to have a DSH
Material Adverse Effect and would not reasonably be expected to adversely affect
the consummation of the transactions contemplated hereby, (d) result in the
imposition of any Security Interest upon any assets of the Parent or Buyer or
(e) violate any Laws applicable to the Parent, Buyer or Merger Subsidiary or any
of their properties or assets.  For purposes of this Agreement, “DSH Material
Adverse Effect” means a material adverse effect on the assets, business,
condition (financial or otherwise), or results of operations of the Parent, the
Buyer and their respective subsidiaries, when taken as a consolidated whole.

3.5

DSH Subsidiaries.  The Parent has the subsidiaries listed on Schedule 3.5 to the
Parent Disclosure Schedules (the “DSH Subsidiaries” or a “DSH Subsidiary”).
 Each of the DSH Subsidiaries is an entity duly organized, validly existing and
in corporate and tax good standing under the laws of the jurisdiction of its
organization and each jurisdiction in which it conducts business for which such
existence and good standing are required.  None of the DSH Subsidiaries is in
default under or in violation of any provision of its charter, bylaws or other
organizational documents.  All of the issued and outstanding shares of capital
stock of each Merger Subsidiary are duly authorized, validly issued, fully-paid,
non-assessable and free of preemptive rights.  All shares of each DSH Subsidiary
are owned by the Parent free and clear of any restrictions on transfer (other
than restrictions under the Securities Act and state securities laws), claims,
Security Interests, options, warrants, rights, contracts, calls, commitments,
equities and demands.  Except as disclosed in the SEC Reports referred to in
Section 3.6 below, there are no outstanding or authorized options, warrants,
rights, agreements or commitments to which the Parent or any DSH Subsidiary is a
party or which are binding on any of them providing for the issuance,
disposition or acquisition of any capital stock of the Parent or such DSH
Subsidiary (except as contemplated by this Agreement).  There are no outstanding
stock appreciation, phantom stock or similar rights with respect to any DSH
Subsidiary.  There are no voting trusts, proxies or other agreements or
understandings with respect to the voting of any capital stock of any DSH
Subsidiary.

3.6

SEC Reports.   

The Parent has furnished or made available to the Company complete and accurate
copies, as amended or supplemented, of its (a) registration statements on Form
S-1 or other applicable form (collectively, Registration Statements”) for
registering securities under the Securities Act of 1933, as amended (the
“Securities Act”), and (b) all reports required to be filed under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), including (i) Annual
Report on Form 10-K for the fiscal years ended December 31, 2014, and 2013, as
filed with the SEC, which contained audited balance sheets of the Parent as of
December 31, 2014 and 2013, and the related statements of operation, changes in
shareholders’ equity and cash flows for the years then ended; (ii) Quarterly
Reports on Form 10-Q for the quarterly periods ended March 31, 2015 (iii) all
other reports filed by the Parent under Section 13 or subsections (a) or (iv) of
Section 14 of the Exchange Act with the SEC (such of the foregoing filings with
the SEC are collectively referred to herein as the “Parent SEC Reports”).  The
Parent SEC Reports constitute all of the documents required to be filed or
furnished by the Parent with the SEC, including under Section 13 or subsections
(a) or (c) of Section 14 of the Exchange Act, through the date of this
Agreement.  The Parent SEC Reports have complied and remain compliant in all
material respects with the requirements of the Exchange Act and the rules and
regulations thereunder when filed.  As of the date





28




--------------------------------------------------------------------------------







hereof, there are no outstanding or unresolved comments in comment letters
received from the staff of the SEC with respect to any of the Parent SEC
Reports.  As of their respective dates, the Parent SEC Reports, including any
financial statements, schedules or exhibits included or incorporated by
reference therein, did not contain, and they currently do not contain, any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  None of the DSH
Subsidiaries is required to file or furnish any forms, reports or other
documents with the SEC.

3.7

Compliance with Laws.  Each of the Parent and its DSH Subsidiaries:

(a)

and the conduct and operations of their respective businesses, are in compliance
with each Law applicable to the Parent, any DSH Subsidiary or any of their
properties or assets, except for any violations or defaults that, individually
or in the aggregate, have not had and would not reasonably be expected to have a
DSH Material Adverse Effect;

(b)

has complied and remains compliant with with all federal and state securities
laws and regulations, including being current in all of its reporting
obligations under such federal and state securities laws and regulations;

(c)

has not, and the past and present officers, directors and Affiliates of the
Parent have not, been the subject of, nor does any officer or director of the
Parent have any reason to believe that the Parent or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

(d)

has not been the subject of any voluntary or involuntary bankruptcy proceeding,
nor has it been a party to any material litigation;

(e)

has not, and the past and present officers, directors and Affiliates have not,
been the subject of, nor does any officer or director of the Parent have any
reason to believe that the Parent or any of its officers, directors or
Affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any federal or state agency having
regulatory authority over such entity or person;

(f)

does not and will not on the Closing, have any liabilities, contingent or
otherwise, including but not limited to notes payable and accounts payable, and
is not a party to any executory agreements; and

(g)

is not a “shell company” or a “blank check company” as such term is defined by
Rule 419 of the Securities Act.

3.8

Financial Statements.  The audited financial statements and unaudited interim
financial statements of the Parent included in the Parent SEC Reports
(collectively, the “Parent Financial Statements”) (i) complied as to form in all
material respects with applicable accounting requirements and, as appropriate,
the published rules and regulations of the SEC with respect thereto when filed,
(ii) were prepared in accordance with GAAP applied on a consistent basis
throughout the periods covered thereby (except as may be indicated therein or in
the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), (iii) fairly present in all
material respects the financial condition, results of operations and cash flows
of the Parent as of the respective dates thereof and for the periods referred to
therein, and (iv) are consistent in all material respects with the books and
records of the Parent.





29




--------------------------------------------------------------------------------







3.9

Absence of Certain Changes.  Since the date of the balance sheet contained in
the most recent Parent SEC Report, (a) there has occurred no event or
development which, individually or in the aggregate, has had, or could
reasonably be expected to have in the future, a DSH Material Adverse Effect and
(b) neither the Parent nor any DSH Subsidiary has taken any of the actions set
forth in paragraphs (a) through (m) of Section 4.7.

3.10

Undisclosed Liabilities.  None of the Parent and its DSH Subsidiaries has any
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for
(a) liabilities shown on the balance sheet contained in the most recent Parent
SEC Report, (b) liabilities which have arisen since the date of the balance
sheet contained in the most recent Parent SEC Report in the Ordinary Course of
Business which do not exceed $25,000 in the aggregate and (c) contractual and
other liabilities incurred in the Ordinary Course of Business which are not
required by GAAP to be reflected on a balance sheet.

3.11

Off-Balance Sheet Arrangements. Neither the Parent nor any of its DSH
Subsidiaries is a party to, or has any commitment to become a party to, any
joint venture, off balance sheet partnership or any similar contract or
arrangement (including any contract or arrangement relating to any transaction
or relationship between or among the Parent and any of its Subsidiaries, on the
one hand, and any unconsolidated affiliate, including any structured finance,
special purpose or limited purpose entity or person, on the other hand, or any
"off balance sheet arrangements" (as defined in Item 303(a) of Regulation S-K
under the Exchange Act)), where the result, purpose or intended effect of such
contract is to avoid disclosure of any material transaction involving, or
material liabilities of, the Parent or any of its DSH Subsidiaries in the
Parent’s or such Subsidiary's published financial statements or other Parent SEC
Reports.

3.12

Tax Matters.

(a)

Each of the Parent and its DSH Subsidiaries has filed on a timely basis all Tax
Returns that it was required to file, and all such Tax Returns were complete and
accurate in all material respects.  Neither the Parent nor any of its DSH
Subsidiaries is or has ever been a member of a group of corporations with which
it has filed (or been required to file) consolidated, combined or unitary Tax
Returns, other than a group of which only the Parent and its DSH Subsidiaries
are or were members.  Each of the Parent and its DSH Subsidiaries has paid on a
timely basis all Taxes that were due and payable.  The unpaid Taxes of the
Parent and its DSH Subsidiaries for tax periods through the date of the balance
sheet contained in the most recent Parent  SEC Report do not exceed the accruals
and reserves for Taxes (excluding accruals and reserves for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on such balance sheet.  Neither the Parent nor any of its DSH Subsidiaries has
any actual or potential liability for any Tax obligation of any taxpayer
(including without limitation any affiliated group of corporations or other
entities that included the Parent or any of its DSH Subsidiaries during a prior
period) other than the Parent and its DSH Subsidiaries.  All Taxes that the
Parent or any of its DSH Subsidiaries is or was required by law to withhold or
collect have been duly withheld or collected and, to the extent required, have
been paid to the proper Governmental Entity.

(b)

The Parent has delivered or made available to the Company complete and accurate
copies of all federal income Tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by the Parent or any of its DSH
Subsidiaries since April 10, 2013 (which was the date of the Parent’s
incorporation).  No examination or audit of any Tax Return of the Parent or any
of its DSH Subsidiaries by any Governmental Entity is currently in progress or,
to the knowledge of the Parent, threatened or contemplated.  Neither the Parent
nor any of its DSH Subsidiaries has been informed by any jurisdiction that the
jurisdiction believes that the Parent or its Subsidiaries was required to file
any Tax Return that was not filed.  Neither the Parent nor any of its DSH
Subsidiaries has waived





30




--------------------------------------------------------------------------------







any statute of limitations with respect to Taxes or agreed to an extension of
time with respect to a Tax assessment or deficiency.

(c)

Neither the Parent nor any of its DSH Subsidiaries: (i) has been a United States
real property holding corporation within the meaning of Section 897(c)(2) of the
Code during the applicable period specified in Section 897(c)(l)(A)(ii) of the
Code; (ii) has made any payments, is obligated to make any payments, or is a
party to any agreement that could obligate it to make any payments that may be
treated as an “excess parachute payment” under Section 280G of the Code;
(iii) has any actual or potential liability for any Taxes of any person (other
than the Parent and its DSH Subsidiaries) under Treasury Regulation
Section 1.1502-6 (or any similar provision of federal, state, local or foreign
law), or as a transferee or successor, by contract or otherwise; or (iv) is or
has been required to make a basis reduction pursuant to Treasury Regulation
Section 1.1502-20(b) or Treasury Regulation Section 1.337(d)-2(b).

(d)

None of the assets of the Parent or any of its DSH Subsidiaries: (i) is property
that is required to be treated as being owned by any other person pursuant to
the provisions of former Section 168(f)(8) of the Code; (ii) is “tax-exempt use
property” within the meaning of Section 168(h) of the Code; or (iii) directly or
indirectly secures any debt the interest of which is tax exempt under
Section 103(a) of the Code.

(e)

Neither the Parent nor any of its DSH Subsidiaries has undergone a change in its
method of accounting resulting in an adjustment to its taxable income pursuant
to Section 481 of the Code.

(f)

No state or federal “net operating loss” of the Parent determined as of the
Closing Date is subject to limitation on its use pursuant to Section 382 of the
Code or comparable provisions of state law as a result of any “ownership change”
within the meaning of Section 382(g) of the Code or comparable provisions of any
state law occurring prior to the Closing Date.

(g)

Neither the Parent nor any of its DSH Subsidiaries shall at any time make any
election under Section 338 of the Code or make any other election or take any
other action, under the Code or otherwise, that could result in treatment of any
transaction contemplated or effectuated under this Agreement, the DiscCo Merger
Agreement or any of the Transaction Documents as the Company having sold all of
its assets in a single transaction that in any manner would be taxable to the
Stockholders, or any of them.

3.13

Assets.  Each of the Parent and its DSH Subsidiaries owns or leases all tangible
assets necessary for the conduct of its businesses as presently conducted and as
presently proposed to be conducted.  Each such tangible asset is free from
material defects, has been maintained in accordance with normal industry
practice, is in good operating condition and repair (subject to normal wear and
tear) and is suitable for the purposes for which it presently is used.  No asset
of the Parent or any DSH Subsidiary (tangible or intangible) is subject to any
Security Interest.  

3.14

Owned Real Property.  Except as disclosed in Section 3.14 of the Parent
Disclosure Schedule, neither the Parent nor any of its DSH Subsidiaries owns any
real property.  

3.15

Real Property Leases.  Section 3.15 of the Parent Disclosure Schedule discloses
all real property leased or subleased to or by the Parent or any of its DSH
Subsidiaries and lists the term of such lease, any extension and expansion
options, and the rent payable thereunder.  The Parent has delivered or made
available to the Company complete and accurate copies of the leases and
subleases disclosed in the Parent SEC Reports.  With respect to each such lease
and sublease:





31




--------------------------------------------------------------------------------







(a)

the lease or sublease is legal, valid, binding, enforceable and in full force
and effect;

(b)

the lease or sublease will continue to be legal, valid, binding, enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing, and the Closing
will not, after the giving of notice, with lapse of time, or otherwise, result
in a breach or default by the Parent or any of its DSH Subsidiaries or, to the
knowledge of the Parent, any other party under such lease or sublease;

(c)

neither the Parent nor any of its DSH Subsidiaries nor, to the knowledge of the
Parent, any other party, is in breach or violation of, or default under, any
such lease or sublease, and no event has occurred, is pending or, to the
knowledge of the Parent, is threatened, which, after the giving of notice, with
lapse of time or otherwise, would constitute a breach or default by the Parent
or any of its DSH Subsidiaries or, to the Knowledge of the Parent, any other
party under such lease or sublease;

(d)

neither the Parent nor any of its DSH Subsidiaries has assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the leasehold
or subleasehold; and

(e)

to the knowledge of the Parent, there is no Security Interest, easement,
covenant or other restriction applicable to the real property subject to such
lease, except for recorded easements, covenants and other restrictions which do
not materially impair the current uses or the occupancy by the Parent or any of
its DSH Subsidiaries of the property subject thereto.

3.16

Contracts.  

(a)

Section 3.16 of the Parent Disclosure Schedule lists all material agreements
required to be disclosed under the Exchange Act or the Securities Act to which
the Parent or any of its DSH Subsidiaries is a party as of the date of this
Agreement, including:

(i)

any agreement (or group of related agreements) for the lease of personal
property from or to third parties;

(ii)

any agreement establishing a partnership or joint venture;

(iii)

any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) or under which it has
imposed (or may impose) a Security Interest on any of its assets, tangible or
intangible;

(iv)

any agreement that purports to limit in any material respect the right of the
Parent to engage in any line of business, or to compete with any person or
operate in any geographical location;

(v)

any employment agreement with executive officers;

(vi)

any agreement under which the consequences of a default or termination would
reasonably be expected to have a DSH Material Adverse Effect;





32




--------------------------------------------------------------------------------







(vii)

any agreement which contains any provisions requiring the Parent or any of its
DSH Subsidiaries to indemnify any other party thereto (excluding indemnities
contained in agreements for the purchase, sale or license of products entered
into in the Ordinary Course of Business); and

(viii)

any agreement, other than as contemplated by this Agreement and the Transaction
Documents, relating to the sales of securities of the Parent or any of its DSH
Subsidiaries to which the Parent or such Subsidiary is a party.

(b)

With respect to each agreement listed in the Parent SEC Reports:  (i) the
agreement is legal, valid, binding and enforceable and in full force and effect;
(ii) the agreement will continue to be legal, valid, binding and enforceable and
in full force and effect immediately following the Closing in accordance with
the terms thereof as in effect immediately prior to the Closing; and
(iii) neither the Parent nor any of its DSH Subsidiaries nor, to the knowledge
of the Parent, any other party, is in breach or violation of, or default under,
any such agreement, and no event has occurred, is pending or, to the knowledge
of the Parent, is threatened, which, after the giving of notice, with lapse of
time or otherwise, would constitute a breach or default by the Parent or any of
its DSH Subsidiaries or, to the knowledge of the Parent, any other party under
such contract.

3.17

Accounts Receivable.  All accounts receivable of the Parent and its DSH
Subsidiaries reflected on the Parent SEC Reports are valid receivables subject
to no setoffs or counterclaims and are current and collectible (within 90 days
after the date on which it first became due and payable), net of the applicable
reserve for bad debts on the balance sheet contained in the most recent Parent
Report.  All accounts receivable reflected in the financial or accounting
records of the Parent that have arisen since the date of the balance sheet
contained in the most recent Parent Report are valid receivables subject to no
setoffs or counterclaims and are collectible (within 90 days after the date on
which it first became due and payable), net of a reserve for bad debts in an
amount proportionate to the reserve shown on the balance sheet contained in the
most recent Parent Report.

3.18

Powers of Attorney.  There are no outstanding powers of attorney executed on
behalf of the Parent or any of its DSH Subsidiaries.

3.19

Insurance.  Section 3.19 of the Parent Disclosure Schedule lists each insurance
policy (including fire, theft, casualty, general liability, workers
compensation, business interruption, environmental, product liability and
automobile insurance policies and bond and surety arrangements) to which the
Parent or any of its DSH Subsidiaries is a party.  Such insurance policies are
of the type and in amounts customarily carried by organizations conducting
businesses or owning assets similar to those of the Parent and its DSH
Subsidiaries.  There is no material claim pending under any such policy as to
which coverage has been questioned, denied or disputed by the underwriter of
such policy.  All premiums due and payable under all such policies have been
paid, neither the Parent nor any of its DSH Subsidiaries may be liable for
retroactive premiums or similar payments, and the Parent and its DSH
Subsidiaries are otherwise in compliance in all material respects with the terms
of such policies.  The Parent has no knowledge of any threatened termination of,
or material premium increase with respect to, any such policy.  Each such policy
will continue to be enforceable and in full force and effect immediately
following the Closing in accordance with the terms thereof as in effect
immediately prior to the Closing.

3.20

Warranties.  No product or service sold or delivered by the Parent or any of its
DSH Subsidiaries is subject to any guaranty, warranty, right of credit or other
indemnity other than the applicable standard terms and conditions of sale of the
Parent or the appropriate Subsidiary.





33




--------------------------------------------------------------------------------







3.21

Litigation.  Except as disclosed in Section 3.21 of the Parent Disclosure
Schedule,  as of the date of this Agreement, there is no Legal Proceeding which
is pending or, to the Parent’s knowledge, threatened against the Parent or any
Subsidiary of the Parent which, if determined adversely to the Parent or such
Subsidiary, could have, individually or in the aggregate, a DSH Material Adverse
Effect or which in any manner challenges or seeks to prevent, enjoin, alter or
delay the transactions contemplated by this Agreement. For purposes of this
Section 3.21, any such pending or threatened Legal Proceedings where the amount
at issue exceeds or could reasonably be expected to exceed the lesser of $10,000
per Legal Proceeding or $25,000 in the aggregate shall be deemed to, if
determined adversely to the Parent or such Subsidiary, to have resulted in a DSH
Material Adverse Effect hereunder.

3.22

Employees.  

(a)

The Parent and DSH Subsidiaries have no employees. Section 3.22 of the Parent
Disclosure Schedule sets forth a complete and accurate list of all independent
contractors engaged by the Parent and deemed material to the conduct of Parent’s
business as currently operated.

(b)

Neither the Parent nor any of its DSH Subsidiaries is a party to or bound by any
collective bargaining agreement, nor have any of them experienced any strikes,
grievances, claims of unfair labor practices or other collective bargaining
disputes.  The Parent has no knowledge of any organizational effort made or
threatened, either currently or since the date of organization of the Parent, by
or on behalf of any labor union with respect to employees of the Parent or any
of its DSH Subsidiaries.

3.23

Employee Benefits.  Neither the Parent nor any of its DSH Subsidiaries or ERISA
Affiliates maintains, sponsors or contributes to or in the past has maintained,
sponsored or contributed to any Employee Benefit Plan or multiemployer plan (as
defined in Section 4001(a)(3) of ERISA).

3.24

Environmental Matters.  

(a)

Each of the Parent and its DSH Subsidiaries has complied with all applicable
Environmental Laws, except for violations of Environmental Laws that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a DSH Material Adverse Effect.  There is no pending or, to the
knowledge of the Parent, threatened civil or criminal litigation, written notice
of violation, formal administrative proceeding, or investigation, inquiry or
information request by any Governmental Entity, relating to any Environmental
Law involving the Parent or any of its DSH Subsidiaries, except for litigation,
notices of violations, formal administrative proceedings or investigations,
inquiries or information requests that, individually or in the aggregate, have
not had and would not reasonably be expected to have a DSH Material Adverse
Effect.  

(b)

Set forth in Section 3.24(b) of the Parent Disclosure Schedule is a list of all
documents (whether in hard copy or electronic form) that contain any
environmental reports, investigations and audits relating to premises currently
or previously owned or operated by the Parent or any of its DSH Subsidiaries
(whether conducted by or on behalf of the Parent or its Subsidiaries or a third
party, and whether done at the initiative of the Parent or any of its DSH
Subsidiaries or directed by a Governmental Entity or other third party) which
were issued or conducted during the past five years and which the Parent has
possession of or access to.  A complete and accurate copy of each such document
has been provided to the Company.

(c)

To the knowledge of the Parent, there is no material environmental liability of
any solid or hazardous waste transporter or treatment, storage or disposal
facility that has been used by the Parent or any of its DSH Subsidiaries.





34




--------------------------------------------------------------------------------







3.25

Permits.  Section 3.25 of the Parent Disclosure Schedule sets forth a list of
all authorizations, approvals, clearances, permits, licenses, registrations,
certificates, orders, approvals or exemptions from any Governmental Entity
(including without limitation those issued or required under Environmental Laws
and those relating to the occupancy or use of owned or leased real property)
(“Parent Permits”) issued to or held by the Parent or any of its DSH
Subsidiaries.  Such listed permits are the only Parent Permits that are required
for the Parent and any of its Subsidiaries to conduct their respective
businesses as presently conducted except for those the absence of which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a DSH Material Adverse Effect.  Each such Parent Permit is in
full force and effect and, to the knowledge of the Parent, no suspension or
cancellation of such Parent Permit is threatened and there is no basis for
believing that such Parent Permit will not be renewable upon expiration.  Each
such Parent Permit will continue in full force and effect immediately following
the Closing.

3.26

Certain Business Relationships with Affiliates.  No Affiliate of the Parent or
of any of its Subsidiaries (a) owns any property or right, tangible or
intangible, which is used in the business of the Parent or any of its DSH
Subsidiaries, (b) has any claim or cause of action against the Parent or any of
its DSH Subsidiaries, or (c) owes any money to, or is owed any money by, the
Parent or any of its DSH Subsidiaries.  Section 3.26 of the Parent Disclosure
Schedule describes any transactions involving the receipt or payment in excess
of $1,000 in any fiscal year between the Parent or any of its DSH Subsidiaries
and any Affiliate thereof which have occurred or existed since the beginning of
the time period covered by the Parent Financial Statements.  

3.27

Brokers’ Fees.  Except as set forth on Section 3.27 of the Parent Disclosure
Schedule, neither the Parent nor any of its DSH Subsidiaries has any liability
or obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

3.28

Disclosure.  No representation or warranty by the Parent or any DSH Subsidiary
contained in this Agreement, and no statement contained in the any document,
certificate or other instrument delivered or to be delivered by or on behalf of
the Parent or any DSH Subsidiary pursuant to this Agreement, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading.
 The Parent has disclosed to the Company all material information relating to
the business of the Parent or any of its DSH Subsidiaries or the transactions
contemplated by this Agreement.

3.29

Interested Party Transactions.  No officer, director or, to the knowledge of the
Parent, stockholder of the Parent or any “affiliate” (as such term is defined in
Rule 12b-2 under the Exchange Act) or “associate” (as such term is defined in
Rule 405 under the Securities Act) of any such person currently has or has had,
either directly or indirectly, (a) an interest in any person that (i) furnishes
or sells services or products that are furnished or sold or are proposed to be
furnished or sold by the Parent or any of its DSH Subsidiaries or (ii) purchases
from or sells or furnishes to the Parent or any of its DSH Subsidiaries any
goods or services, or (b) a beneficial interest in any contract or agreement to
which the Parent or any of its DSH Subsidiaries is a party or by which it may be
bound or affected.  Neither the Parent nor any of its DSH Subsidiaries has
extended or maintained credit, arranged for the extension of credit, or renewed
an extension of credit, in the form of a personal loan to or for any director or
executive officer (or equivalent thereof) of the Parent or any of its DSH
Subsidiaries.

3.30

Duty to Make Inquiry.  To the extent that any of the representations or
warranties in this Article III are qualified by “knowledge” or “belief,” each of
the Parent and any DSH Subsidiary represents and warrants that it has made due
and reasonable inquiry and investigation concerning the





35




--------------------------------------------------------------------------------







matters to which such representations and warranties relate, including, but not
limited to, diligent inquiry by its directors, officers and key personnel and
the directors, officers and key personnel of any Subsidiary.

3.31

Accountants.  Marcum, LLP (the “Parent Auditor”) is and has been throughout the
periods covered by the financial statements of the Parent for the most recently
completed fiscal year and through the date hereof (a) a registered public
accounting firm (as defined in Section 2(a)(12) of the Sarbanes-Oxley Act of
2002), (b) “independent” with respect to the Parent within the meaning of
Regulation S-X and (c) in compliance with subsections (g) through (l) of Section
10A of the Exchange Act and the related rules of the SEC and the Public Company
Accounting Oversight Board.  Except as set forth on Section 3.31 of the Parent
Disclosure Schedule, the report of the Parent Auditor on the financial
statements of the Parent for the past fiscal year did not contain an adverse
opinion or a disclaimer of opinion, or was qualified as to uncertainty, audit
scope, or accounting principles, although it did express uncertainty as to the
Parent’s ability to continue as a going concern.  During the Parent’s most
recent fiscal year and the subsequent interim periods, there were no
disagreements with the Parent Auditor on any matter of accounting principles or
practices, financial statement disclosure, or auditing scope or procedures.
 None of the reportable events listed in Item 304(a)(1)(iv) or (v) of Regulation
S-K occurred with respect to the Parent Auditor.

3.32

Minute Books.  The minute books and other similar records of the Parent and each
of its Parent Subsidiaries contain, in all material respects, complete and
accurate records of all actions taken at any meetings of directors (or
committees thereof) and stockholders or actions by written consent in lieu of
the holding of any such meetings since the time of organization of each such
corporation through the date of this Agreement.  The Parent has provided true
and complete copies of all such minute books and other similar records to the
Company’s representatives.

3.33

Board Action.  The Parent’s Board of Directors (a) has unanimously determined
that the acquisition of the Purchased Assets and other transactions contemplated
by this Agreement is advisable and in the best interests of the Parent’s
stockholders and is on terms that are fair to such Parent stockholders, (b) has
caused the Parent to approve this Agreement by unanimous written consent, and
(c) adopted this Agreement in accordance with the provisions of the Florida
business corporation act.

ARTICLE IV
COVENANTS

4.1

Closing Efforts.  Each of the Parties shall use its best efforts, to the extent
commercially reasonable in light of the circumstances (“Reasonable Best
Efforts”), to take all actions and to do all things necessary, proper or
advisable to consummate the transactions contemplated by this Agreement,
including without limitation using its Reasonable Best Efforts to ensure that
(i) its representations and warranties remain true and correct in all material
respects through the Closing Date and (ii) the conditions to the obligations of
the other Parties to consummate the sale and purchase of the Purchased Assets
are satisfied.

4.2

Governmental and Third-Party Notices and Consents.

(a)

Each Party shall use its Reasonable Best Efforts to obtain, at its expense, all
waivers, permits, consents, approvals or other authorizations from Governmental
Entities, and to effect all registrations, filings and notices with or to
Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement and to otherwise comply with all
applicable Laws in connection with the consummation of the transactions
contemplated by this Agreement.





36




--------------------------------------------------------------------------------







(b)

The Company shall use its Reasonable Best Efforts to obtain, at its expense, all
such waivers, consents or approvals from third parties, and to give all such
notices to third parties, as set forth in Section 4.2(b) of the Company
Disclosure Schedule.

4.3

Form 8-K.  Promptly after the execution of this Agreement, the Parent shall
prepare a Current Report on Form 8-K relating to this Agreement and the
transactions contemplated hereby; which Form 8-K shall be submitted to and be
reviewed and approved by the Stockholders and their attorneys prior to filing
with the SEC.   The Parent shall use its Reasonable Best Efforts to cause (a)
such Form 8-K to be filed with the SEC within four Business Days of the date of
execution of this Agreement, (b) an additional Form 8-K to be filed with the SEC
within four Business Days following the Closing Date and (c) to otherwise comply
with all requirements of applicable federal and state securities laws.

4.4

Operation of the Business.  During the period from the date of this Agreement to
the Closing Date, the Stockholders shall cause the Company to conduct its
operations and the Business in the Ordinary Course of Business and in material
compliance with all laws applicable to the Company or any of its properties or
assets and, to the extent consistent therewith, use its Reasonable Best Efforts
to preserve intact its current business organization, keep its physical assets
in good working condition, keep available the services of its current officers
and employees and preserve its relationships with customers, suppliers and
others having business dealings with it to the end that its goodwill and ongoing
business shall not be impaired in any material respect.  Without limiting the
generality of the foregoing, prior to the Closing Date, the Company and the
Stockholders shall not and shall cause the Company not to, in each case, without
the prior written consent of the Buyer (which consent shall not be unreasonably
withheld, conditioned or delayed) and except as otherwise contemplated by this
Agreement, incur any funded indebtedness:

(a)

issue or sell, or redeem or repurchase, any stock or other securities of the
Company or any warrants, options or other rights to acquire any such stock or
other securities (except pursuant to the conversion or exercise of outstanding
convertible securities, options or warrants outstanding on the date hereof), or
amend any of the terms of (including without limitation the vesting of) any such
convertible securities or options or warrants;

(b)

except as otherwise contemplated under Section 4.4(h), below, split, combine or
reclassify any shares of its capital stock; or, except as may be required to
enable Stockholders to pay taxes on the Pre-Tax Profits of the Company through
the Closing Date, and except as otherwise contemplated under Section 4.4(h),
below, declare, set aside or pay any dividend or other distribution (whether in
cash, stock or property or any combination thereof) in respect of its capital
stock;

(c)

except in connection with the Required Financing (hereinafter described),
create, incur, assume or guaranty any indebtedness for borrowed money (including
obligations in respect of capital leases) except in the Ordinary Course of
Business or in connection with the transactions contemplated by this Agreement;
assume, guarantee, endorse or otherwise become liable or responsible (whether
directly, contingently or otherwise) for the obligations of any other person or
entity; or make any loans, advances or capital contributions to, or investments
in, any other person or entity;

(d)

enter into, adopt or amend any Employee Benefit Plan or any employment or
severance agreement or arrangement or (except for normal increases in the
Ordinary Course of Business for employees who are not Affiliates) increase in
any manner the compensation or fringe benefits of, or materially modify the
employment terms of, its directors, officers or employees, generally or
individually, or pay any bonus or other benefit to its directors, officers or
employees;





37




--------------------------------------------------------------------------------







(e)

acquire, sell, lease, license or dispose of any assets or property (including
without limitation any shares or other equity interests in or securities of the
Company or any corporation, partnership, association or other business
organization or division thereof), other than purchases and sales of Inventories
and other assets in the Ordinary Course of Business;

(f)

except in connection with the Required Financing (hereinafter described),
mortgage or pledge any of its property or assets (including without limitation
any shares or other equity interests in or securities of the Company or any
corporation, partnership, association or other business organization or division
thereof), or subject any such property or assets to any Security Interest;

(g)

discharge or satisfy any Security Interest or pay any obligation or liability
other than in the Ordinary Course of Business;

(h)

as at the Closing Date, and after giving effect to the declaration or funding of
any dividends or distributions to the Stockholders, whether in cash or in
property, (A) the combined stockholders’ equity of both the Company and DiscCo
shall be not less than $4,000,000, (B) neither the Company nor DiscCo will have
an indebtedness in excess of $100,000, and (C) not less than $500,000 of the
combined assets of both the Company and DiscCo will be in the form of cash, cash
equivalents or immediately marketable securities which is necessary to cover
operating expenses of the Company and DiscCo incurred in the ordinary course of
business;

(i)

amend the charter, by-laws or other organizational documents of the Company;

(j)

change in any material respect its accounting methods, principles or practices,
except insofar as may be required by a generally applicable change in GAAP;

(k)

enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
material Contract or agreement;

(l)

institute or settle any Legal Proceeding;

(m)

take any action or fail to take any action permitted by this Agreement with the
knowledge that such action or failure to take action would result in (i) any of
the representations and warranties of the Company set forth in this Agreement
becoming untrue in any material respect or (ii) any of the conditions to the
 Closing set forth in Article V not being satisfied; or

(n)

agree in writing or otherwise to take any of the foregoing actions.

4.5

Access to Company Information.  

(a)

The Stockholders and the Company shall permit representatives of the Buyer to
have full access (at all reasonable times, and in a manner so as not to
interfere with the normal business operations of the Company) to all premises,
properties, financial and accounting records, contracts, other records and
documents, and personnel, of or pertaining to the Company.

(b)

The Parent and Buyer (i) shall treat and hold as confidential any Confidential
Information (as defined below), (ii) shall not use any of the Confidential
Information except in connection with this Agreement, and (iii) if this
Agreement is terminated for any reason whatsoever, shall return to the
Stockholders all tangible embodiments (and all copies) thereof which are in its
possession.  For purposes of this Agreement, “Confidential Information” means
any information of the Company that is furnished to the Parent or any of its
representatives by the Stockholders or the Company in connection





38




--------------------------------------------------------------------------------







with this Agreement; provided, however, that it shall not include any
information (A) which, at the time of disclosure, is available publicly other
than as a result of non-permitted disclosure by the Parent, or their respective
directors, officers, employees or representatives, (B) which, after disclosure,
becomes available publicly through no fault of the Parent, or their respective
directors, officers, employees or representatives, (C) which the Parent knew or
to which the Parent had access prior to disclosure, provided that the source of
such information is not known by the Parent to be bound by a confidentiality
obligation to the Company, or (D) which the Parent rightfully obtains from a
source other than the Stockholders or the Company, provided that the source of
such information is not known by the Parent to be bound by a confidentiality
obligation to the Company.

(c)

Tax Cooperation.  The Parties agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Company (including access to books and records) as is reasonably
necessary for the filing of all Tax Returns, the making of any election relating
to Taxes, the preparation for any audit by any governmental authority and the
prosecution or defense of any claims, suit or proceeding relating to any Tax.

4.6

Required Financing.

(a)

Promptly following the date  of execution of this Agreement, the Parent shall
undertake and shall use its Reasonable Best Efforts to obtain from one or more
reputable institutional investors, hedge funds, family offices or other lenders
(collectively, the “Investors”) any combination of secured or unsecured debt or
equity financing aggregating not less than Thirty-Five Million ($35,000,000)
Dollars to enable the Buyer to pay the Base Purchase Price, other financial
obligations owed pursuant to the DiscCo Merger Agreement, and all transaction
expenses contemplated by this Agreement  and the other Transaction Documents
(the “Required Financing”).  

(b)

The final terms and conditions of the Required Financing shall be reasonably
acceptable to the Board of Directors of Parent and reasonably acceptable to the
Stockholders.  The Parties acknowledge that all or certain of the Investors may
require, as a condition to such Required Financing, that the Purchased Assets of
the Company be subject to liens, pledges, encumbrances and Security Interests in
favor of one or more of such Investors (collectively, the “Investor
Collateral”). The terms and conditions of the Required Financing and Security
Interests granted on Investor Collateral shall be reasonably acceptable to the
Stockholders, as indicated in writing, such acceptance to not be unreasonably
withheld.

(c)

On or before November 15, 2015, Parent shall deliver to the Stockholders, a term
sheet or commitment letter from one or more financially credible financing
sources (“Financing Letter”), demonstrating the availability of the Required
Financing, in such form and with such terms and conditions as are reasonably
acceptable to source of such Required Financing, the Parent and the
Stockholders.  The Stockholders may terminate this Agreement and the Transaction
contemplated hereby in the event the Parent has not delivered a reasonably
acceptable Financing Letter by November 15, 2015.  All parties understand that
there currently exists an Existing Stockholders Agreement between Russell and
Williams that imposes certain rights and obligations as between them, so that if
either Stockholder elects to terminate this Agreement, both Stockholders shall
be deemed to have terminated this Agreement.




(d)

True and complete copies of all commitments, term sheets or other definitive
documents to be entered into between the Parent and any one or more Investor in
connection with a proposed Required Financing shall be promptly furnished to the
Stockholders and their legal and financial advisors.








39




--------------------------------------------------------------------------------







4.7

Operation of Parent’s Business.  Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Closing Date, the
Parent shall (and shall cause each of its Subsidiaries to) conduct its
operations in the Ordinary Course of Business and in material compliance with
all Laws applicable to the Parent, any DSH Subsidiary or any of their properties
or assets and, to the extent consistent therewith, use its Reasonable Best
Efforts to preserve intact its current business organization, keep its physical
assets in good working condition, keep available the services of its current
officers and employees and preserve its relationships with customers, suppliers
and others having business dealings with it to the end that its goodwill and
ongoing business shall not be impaired in any material respect.  Without
limiting the generality of the foregoing, except as required in order to obtain
and consummate the Required Financing, the Parent shall not prior to the Closing
Date, without the written consent of the Stockholders:

(a)

issue or sell, or redeem or repurchase, any stock or other securities of the
Parent or any rights, warrants or options to acquire any such stock or other
securities;

(b)

split, combine or reclassify any shares of its capital stock; declare, set aside
or pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of its capital stock;

(c)

create, incur or assume any indebtedness (including obligations in respect of
capital leases); assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person or entity; or make any loans, advances or capital contributions
to, or investments in, any other person or entity;

(d)

enter into, adopt or amend any Parent Benefit Plan or any employment or
severance agreement or arrangement or increase in any manner the compensation or
fringe benefits of, or materially modify the employment terms of, its directors,
officers or employees, generally or individually, or pay any bonus or other
benefit to its directors, officers or employees, except the adoption of the
Parent Equity Plan (as defined below);  

(e)

acquire, sell, lease, license or dispose of any assets or property (including
without limitation any shares or other equity interests in or securities of any
Subsidiary of the Parent or any corporation, partnership, association or other
business organization or division thereof);

(f)

mortgage or pledge any of its property or assets or subject any such property or
assets to any Security Interest;

(g)

discharge or satisfy any Security Interest or pay any obligation or liability
other than in the Ordinary Course of Business;

(h)

amend its charter, by-laws or other organizational documents (except as
contemplated hereby);

(i)

change in any material respect its accounting methods, principles or practices,
except insofar as may be required by a generally applicable change in GAAP;

(j)

enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
contract or agreement;

(k)

institute or settle any material Legal Proceeding;





40




--------------------------------------------------------------------------------







(l)

take any action or fail to take any action permitted by this Agreement with the
knowledge that such action or failure to take action would result in (i) any of
the representations and warranties of the Parent and/or any DSH Subsidiary set
forth in this Agreement becoming untrue in any material respect or (ii) any of
the conditions to the Closing set forth in Article V not being satisfied; or

(m)

agree in writing or otherwise to take any of the foregoing actions.

4.8

Access to Parent Information.  

(a)

The Parent shall permit the Stockholders and representatives of the Stockholders
to have full access (at all reasonable times, and in a manner so as not to
interfere with the normal business operations of the Parent) to all premises,
properties, financial and accounting records, contracts, other records and
documents, and personnel of or pertaining to the Parent.

(b)

Each of the Stockholders and the Company (i) shall treat and hold as
confidential any Parent Confidential Information (as defined below), (ii) shall
not use any of the Parent Confidential Information except in connection with
this Agreement, and (iii) if this Agreement is terminated for any reason
whatsoever, shall return to the Parent all tangible embodiments (and all copies)
thereof which are in its possession.  For purposes of this Agreement, “Parent
Confidential Information” means any information of the Parent or any DSH
Subsidiary that is furnished to the Stockholders or the Company by the Parent or
its Subsidiaries in connection with this Agreement; provided, however, that it
shall not include any information (A) which, at the time of disclosure, is
available publicly other than as a result of non-permitted disclosure by the
Stockholders or the Company, or their respective directors, officers, or
employees, (B) which, after disclosure, becomes available publicly through no
fault of the Stockholders or the Company or their respective directors,
officers, or employees, (C) which the Stockholders or the Company knew or to
which the Company had access prior to disclosure, provided that the source of
such information is not known by the Stockholders or the Company to be bound by
a confidentiality obligation to the Parent or any Subsidiary of the Parent or
(D) which the Stockholders or the Company rightfully obtains from a source other
than the Parent or a Subsidiary of the Parent, provided that the source of such
information is not known by the Stockholders or the Company to be bound by a
confidentiality obligation to the Parent.  

4.9

Post-Closing Operation of the Businesses of the Corporations.  The Parties
hereto do hereby covenant and agree as follows with respect to the operation of
the Business of the Corporations following the Closing Date:

(a)

Following the Closing Date, the businesses of the Corporations shall be operated
substantially in the manner contemplated by the Stockholders Agreement, and each
of the Parent, the Corporations and the Stockholders shall comply with their
respective covenants and agreements contained in the Stockholders Agreement; and

(b)

Except for their death or “permanent disability” (as defined in the Employment
Agreements), Williams shall be the Chief Executive Officer of the Buyer and
Russell shall be the President of the Merger Subsidiary with authority to manage
the Business of the Buyer and Merger Subsidiary, subject to the provisions of
such Employment Agreements and Stockholders Agreements.  

4.10

Expenses.  The costs and expenses of the Buyer and the Stockholders (including
legal fees and expenses of the Parent, the Buyer and the Stockholders) incurred
in connection with this Agreement, the Exhibits hereto and the transactions
contemplated hereby and thereby, shall be payable by each of the respective
Parties; provided, that (a) the Parent shall pay (i) all of the costs and
expenses of auditing the Company Annual Financial Statements and reviewing any
2015 Interim Financial Statements





41




--------------------------------------------------------------------------------







required to be prepared prior to the Closing Date, including adjustment of the
Company Annual Financial Statements and 2015 Interim Financial Statements to be
in accordance with GAAP, and (ii) fifty (50%) percent of the obligations payable
to James Hutz pursuant to the change in control payment provisions in that
certain employment agreement between the Company and Mr. Hutz, dated September
30, 2013 (“Hutz Payment”); and (b) if the Stockholders comply with their
representations, warranties and covenants contained in this Agreement, if for
any reason the Parent shall (i) terminate this Agreement by reason of an
unsatisfactory Due Diligence Investigation, or (ii) be unable to obtain the
necessary Required Financing on terms reasonably acceptable to the Stockholders
and consummate the transactions contemplated by this Agreement and the DiscCo
Merger Agreement, then the Parent shall reimburse the Stockholders for their
actual reasonable out-of-pocket costs and expenses related to all of the
transactions contemplated by this Agreement and the DiscCo Merger Agreement,
including without limitation legal and accounting expenses, up to a maximum
amount not to exceed $200,000 in the aggregate.

4.11

Pre-Closing Tax Liabilities. Subject to the tax indemnity agreement by Buyer and
Buyer’s Affiliates in favor of Russell, which is hereby acknowledged as a
condition precedent and subsequent to this Agreement and all related agreements
and undertakings, including without limitation the DiscCo Merger Agreement, the
Stockholders shall be and shall remain liable for all Taxes and Tax liabilities
(including without limitation all VAT Tax liabilities) for which the Company,
DiscCo or either of the Stockholders could reasonably be determined to be liable
(a) with respect to any Tax period ending on or before the Closing Date and that
portion of any Straddle Period ending on the Closing Date, (b) as a result of
being a member of an affiliated, consolidated, combined, unitary or similar
group prior to the Closing, (c) as a transferee or successor, by contract or
pursuant to any Law, which Taxes relate to an event or transaction occurring
before the Closing Date and/or (d) which arise out of or resulting from this
Agreement and the Transaction Documents, in each case, together with any
interest, penalties and additions to Tax with respect to any of the foregoing
and any Losses incurred in connection with any of the foregoing.  For purposes
of this Section 4.11, a “Straddle Period” means any Tax period commencing before
and ending after the Closing Date, determined based on an actual closing of the
books used to calculate such Taxes as if such tax period ended as of the close
of business on the Closing Date.

4.12

Name Change and Fiscal Year Change.   On the Closing Date, the Seller shall
change its name to “RW Liquidation Corp.” or such other name that do not include
the words “WR Group.”   On the Closing Date, DSH shall take all necessary steps
to cause the Buyer to change its corporate name to W/R Group, Inc., or such
other name as shall be mutually acceptable to DSH and the Stockholders.  The
Buyer shall maintain its fiscal year end and the fiscal year end of the Merger
Subsidiary at December 31 following the Closing Date.

4.13

Allocation of Total Consideration. The Total Consideration shall be allocated in
its entirety among the Purchased Assets in accordance with Schedule 4.13, which
shall be agreed upon by the parties at or prior to the Closing and as required
by Section 1060 of the Code and Treasury Regulations promulgated thereunder and
any foreign laws. After the Closing, the parties shall make consistent use of
the allocation, fair market value, and useful lives specified in Schedule 4.13
for all tax purposes and in all filings, declarations, and reports with the IRS
in respect thereof, including the reports to be filed under Section 1060 of the
Code. Buyer shall prepare and deliver IRS Form 8594 to Company and Stockholders
within 45 days after the Closing Date to be filed with the IRS. Each party shall
timely file an IRS Form 8594 reflecting the purchase price allocation as set
forth on Schedule 4.13 for the taxable year that includes the Closing Date and
make any timely filing required by applicable state or local laws. Neither party
shall take any position or permit any of its affiliates to take any position
inconsistent with the allocation set forth in Schedule 4.13 in the filing of any
Tax Returns or in the course of any audit by any taxing authority, tax review,
or tax proceeding relating to any Tax Returns. In any proceeding related to the
determination of any Tax, neither party shall contend or represent that such
allocation is not a correct allocation.





42




--------------------------------------------------------------------------------







ARTICLE V
CONDITIONS TO SALE AND PURCHASE OF PURCHASED ASSETS

5.1

Conditions to Each Party’s Obligations.  The respective obligations of each
Party to consummate the sale and purchase of the Purchased Assets and other
transactions contemplated by this Agreement is subject to the satisfaction of
each of the events and conditions set forth in this Section 5.1

(a)

 Delivery of Schedules.   The Stockholders and the Company shall deliver final
Company Disclosure Schedules, in form and substance reasonably satisfactory to
the Parent, and the Parent shall deliver to the Stockholders and the Company
final Parent Disclosure Schedules in form and substance reasonably satisfactory
to the Company and the Stockholders, in each case by a date which shall be not
later than thirty (30) days from the date of execution of this Agreement.

(b)

DiscCo Merger.   The DiscCo Merger Agreement shall have been duly executed and
delivered by the parties thereto prior to the Closing Date.  The delivery of all
Exhibits to the DiscCo Merger Agreement required in order to consummate the
DiscCo Merger with the Merger Subsidiary, as contemplated by the DiscCo Merger
Agreement, the discharge and retirement of the Purchase Note and the
consummation of the other transactions contemplated thereby (collectively, the
“DiscCo Merger Transactions”) shall be consummated immediately upon the Closing
of the sale and purchase of the Purchased Assets pursuant to this Agreement.  

(c)

Transaction Documents.  The transactions provided for under this Agreement are
also contingent upon the execution and delivery of the other Transaction
Documents and completion of all other transactions set forth or contemplated
under the Transaction Documents that are required to be performed upon delivery
thereof.

5.2

Conditions to Obligations of the Parent and Buyer.  The obligation of the Parent
and the Buyer to consummate the purchase of the Purchased Assets is subject to
the satisfaction (or waiver by the Buyer) of the following additional
conditions:

(a)

The Parent shall have conducted and completed a thorough business, legal and
financial due diligence investigation of the Company which shall be satisfactory
in all material respects to the Parent (the “Due Diligence Investigation”);
provided, that so long as the Stockholders shall furnish Parent and its
representatives with all information concerning the Company as Parent may
reasonably request, and shall permit Parent and its representatives with access
to Company personnel, the Buyer shall complete such Due Diligence Investigation
within sixty (60) days from the date of execution of this Agreement (the “Due
Diligence Period”).   Unless Parent shall notify the Stockholders on or before
expiration of the Due Diligence Period that it intends to terminate this
Agreement by reason of an unsatisfactory Due Diligence Investigation, such
condition to the obligations of Parent and Buyer to consummate this Agreement
shall be deemed to have been satisfied.

(b)

The representations and warranties of the Stockholders and the Company set forth
in this Agreement (when read without regard to any qualification as to
materiality or Company Material Adverse Effect contained therein) shall be true
and correct as of the date of this Agreement and shall be true and correct as of
the Closing Date as though made as of the Closing Date (provided, however, that
to the extent such representation and warranty expressly relates to an earlier
date, such representation and warranty shall be true and correct as of such
earlier date), except for any untrue or incorrect representations and warranties
that, individually or in the aggregate, do not have a Company Material Adverse
Effect or a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement;





43




--------------------------------------------------------------------------------







(c)

The Stockholders and the Company shall have performed or complied with its
agreements and covenants required to be performed or complied with under this
Agreement as of or prior to the Closing Date, except for such non-performance or
non-compliance as does not have a Company Material Adverse Effect or a material
adverse effect on the ability of the Parties to consummate the transactions
contemplated by this Agreement;

(d)

The audit of the Annual Financial Statement of the Company shall reflect that
the combined net sales revenues and Pre-Tax Profits of the Company and DiscCo
(after all inter-company eliminations) for the 2014 Fiscal Year were not less
than ninety (90%) of the estimated $53,800,000 of net sales revenues and
estimated $10,000,000 of Pre-Tax Profits reflected on the unaudited Fiscal Year
Financial Statements;

(e)

The Parent shall have received from one or more Investors not less than
$35,000,000 of gross proceeds of the Required Financing on terms and conditions
reasonably acceptable to the Parent and that comply with the provisions of this
Agreement;

(f)

The Parent shall have obtained (and shall have provided copies thereof to the
Company) the written consent or approval of the requisite holders of a majority
of its voting capital stock, if and to the extent required by applicable Law or
the rules of the Nasdaq Capital Markets, to the execution, delivery and
performance by the Parent and Buyer of this Agreement and the other Transaction
Documents to which Parent and Buyer is a party, in form and substance
satisfactory to the Parent and Buyer;

(g)

The Company and DiscCo shall have complied with the provisions of Section 4.4(h)
of this Agreement;

(h)

No Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

(i)

The Stockholders shall have delivered to the Parent, the Buyer and the Merger
Subsidiary a certificate (the “Stockholders Certificate”) to the effect that (i)
to the knowledge of the Stockholders, the representations and warranties of the
Stockholders and the Company set forth in Article II of this Agreement are true
and correct as at the Closing Date (provided, that to the extent such
representation and warranty expressly relates to an earlier date, such
representation and warranty shall be true and correct as of such earlier date),
except for any untrue or incorrect representations and warranties that,
individually or in the aggregate, do not have a Company Material Adverse Effect
or a material adverse effect on the ability of the Parties to consummate the
transactions contemplated by this Agreement; and (ii) each of the conditions,
covenants and agreements required to be performed by the Stockholders and the
Company under this Agreement have been performed or reasonably satisfied in all
material respects;

(j)

The Buyer shall have received from Weiss Brown, PLLC, counsel to Williams and
Davis Miles McGuire Gardner, LLP, counsel to Russell, an opinion on the matters
set forth in Exhibit I attached hereto, addressed to the Parent and Buyer and
dated as of the Closing Date; and

(k)

All conditions precedent to consummation of the transactions contemplated by the
DiscCo Merger Agreement shall have been satisfied.





44




--------------------------------------------------------------------------------







5.3

Conditions to Obligations of the Stockholders and the Company.  The obligation
of the Stockholders and the Company to consummate the sale of the Purchased
Assets is subject to the satisfaction of the following additional conditions:

(a)

The Parent shall have obtained (and shall have provided copies thereof to the
Company) the written consent of all of the members of its Board of Directors and
the written consent of its stockholders, as required by applicable Law or the
rules of the Nasdaq Capital Markets, to the execution, delivery and performance
by the Parent and the Buyer of this Agreement and the other Transaction
Documents to which Parent or Buyer is a party, in form and substance
satisfactory to the Parent;

(b)

The Parent and Buyer shall have obtained (and shall have provided copies thereof
to the Stockholders) all of the other waivers, permits, consents, approvals or
other authorizations, and effected all of the registrations, filings and
notices, referred to in Section 4.2 which are required on the part of the Parent
or Buyer, except for waivers, permits, consents, approvals or other
authorizations the failure of which to obtain or effect does not, individually
or in the aggregate, have a DSH Material Adverse Effect or a material adverse
effect on the ability of the Parties to consummate the transactions contemplated
by this Agreement;

(c)

The representations and warranties of the Parent and Buyer set forth in this
Agreement (when read without regard to any qualification as to materiality or
DSH Material Adverse Effect contained therein) shall be true and correct as of
the date of this Agreement and shall be true and correct as of the Closing Date
as though made as of the Closing Date (provided, however, that to the extent
such representation and warranty expressly relates to an earlier date, such
representation and warranty shall be true and correct as of such earlier date),
except for any untrue or incorrect representations and warranties that,
individually or in the aggregate, do not have a DSH Material Adverse Effect or a
material adverse effect on the ability of the Parties to consummate the
transactions contemplated by this Agreement;

(d)

The Parent and Buyer shall have performed or complied with its agreements and
covenants required to be performed or complied with under this Agreement as of
or prior to the Closing Date, except for such non-performance or non-compliance
as does not have a DSH Material Adverse Effect or a material adverse effect on
the ability of the Parties to consummate the transactions contemplated by this
Agreement;

(e)

No Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

(f)

The Parent and Buyer shall have delivered to the Company a certificate (the
“Parent Certificate”) to the effect that (i) the representations and warranties
of the Parent and Buyer set forth in Article III of this Agreement are true and
correct as at the Closing Date (provided, that to the extent such representation
and warranty expressly relates to an earlier date, such representation and
warranty shall be true and correct as of such earlier date), except for any
untrue or incorrect representations and warranties that, individually or in the
aggregate, do not have a DSH Material Adverse Effect or a material adverse
effect on the ability of the Parties to consummate the transactions contemplated
by this Agreement; and (ii) each of the conditions, covenants and agreements
required to be performed by the Buyer under this Agreement have been performed
or satisfied in all material respects;





45




--------------------------------------------------------------------------------







(g)

On or before November 15, 2015, the Parent shall have delivered to the
Stockholders a Financing Letter containing financing terms and conditions
reasonably acceptable to the Stockholders, on terms and conditions that comply
with the provisions of this Agreement;  

(h)

The Parent shall cause the Buyer to deliver and pay to the Stockholders, the
Base Purchase Price and shall cause the Merger Subsidiary to pay the obligations
required to be paid under the $4,000,000 DiscCo Note upon consummation of the
DiscCo Merger Agreement, pursuant to wire instructions delivered by the
Stockholders;

(i)

The Merger Subsidiary shall deliver and pay to Williams all outstanding
principal and accrued interest under the DiscCo Purchase Note pursuant to wire
instructions delivered by Williams; and

(j)

The Company shall have received from CKR Law LLP, counsel to the Buyer, an
opinion with respect to the matters set forth in Exhibit J attached hereto,
addressed to the Company and dated as of the Closing Date.

ARTICLE VI
INDEMNIFICATION

6.1

Indemnification by Indemnifying Selling Parties.

(a)

Breach of Representations, Warranties and Covenants.  The Seller and each of the
Stockholders (collectively, the “Indemnifying Selling Parties”) shall, for a
period commencing from the Closing Date and ending eighteen (18) months
following the Closing Date (the “Indemnity Period”), (i) as to the Seller
individually, and (ii) as to the Stockholders severally, not jointly, and on a
50/50 pro rata basis, indemnify the Parent and the Buyer (collectively, the
“Indemnified Buying Parties”) in respect of, and hold each of them harmless
against, any and all debts, obligations losses, liabilities, deficiencies,
damages, fines, fees, penalties, interest obligations, expenses or costs
(whether absolute, accrued, contingent, fixed or otherwise, or whether known or
unknown, or due or to become due or otherwise) (including without limitation
amounts paid in settlement, interest, court costs, costs of investigators, fees
and expenses of attorneys, accountants, financial advisors and other experts,
and other expenses of litigation) (collectively, “Damages”) incurred or suffered
by any of the Indemnified Buying Parties or any Affiliate thereof resulting from
any material misrepresentation or material breach of any representation or
warranty by, or failure to perform any material covenant or agreement of, any of
the Indemnifying Selling Parties contained in this Agreement or the Company
Certificate, to the extent caused by any act or omission of any of the
Indemnifying Selling Parties or any circumstances within the reasonable control
of the Company or the Stockholders.  Any information, facts, or circumstances
discovered by Parent or Buyer or its representatives or otherwise disclosed to
Parent or Buyer in connection with any due diligence investigation or other
examination of Company or DiscCo by Buyer, or delivery of information to Parent
or Buyer or its representatives by any of the Indemnifying Selling Parties, that
may have been made on or before the Closing Date shall be deemed to be a
disclosure by the Indemnifying Selling Parties pursuant to this Agreement such
that the Indemnified Buying Parties shall not be entitled to indemnification
hereunder. Notwithstanding the above, the foregoing eighteen (18) month
Indemnity Period shall be subject to the provisions of Section 6.4 below.  

(b)

Excluded Liabilities.  Each of the Indemnifying Selling Parties shall indemnify,
defend and hold harmless each of the Indemnified Buying Parties from and against
any Damages incurred or suffered by any of the Indemnified Buying Parties or any
Affiliate thereof arising out of or as a result of (i) any Excluded Liabilities,
and (ii) any Tax liabilities (including VAT Tax liabilities) for which the
Indemnified Selling Parties and/or DiscCo are liable pursuant to Section 4.11 of
this Agreement.  There





46




--------------------------------------------------------------------------------







shall be no limitation as to the duration of the Indemnity Period, any “Damages
Threshold” or any “Indemnity Cap” (as those terms are hereinafter defined) with
respect to the indemnification obligations of the Indemnifying Selling Parties
under this Section 6.1(b).

6.2

Indemnification by the Indemnifying Buying Parties.  

(a)

Breach of Representations, Warranties and Covenants.  Subject at all times to
the limitations provided herein, each of the Parent and the Buyer (collectively,
the “Indemnifying Buying Parties”) shall, for a period commencing from the
Closing Date and ending eighteen (18) months from the Closing Date, indemnify
each of the Company and the Stockholders (collectively, the “Indemnified Selling
Parties”) in respect of, and hold them harmless against, any and all Damages
incurred or suffered by any or all of the Indemnified Selling Parties resulting
from any material misrepresentation or material breach of any representation or
warranty by, or failure to perform any material covenant or agreement of, the
Indemnifying Buying Parties contained in this Agreement or the DSH Certificate,
to the extent caused by any act or omission of any of the Indemnifying Buying
Parties or any circumstances within the reasonable control of the Indemnifying
Buying Parties.  Any information, facts, or circumstances discovered by
Indemnified Selling Parties or its representatives or otherwise disclosed in
writing to such Indemnified Selling Parties by Parent or Buyer or its
representatives, that may have been made on or before the Closing Date shall be
deemed to be a disclosure by the Indemnifying Buying Parties pursuant to this
Agreement such that the Indemnified Selling Parties shall not be entitled to
indemnification hereunder.

(b)

Assumed Liabilities.  Each of the Indemnifying Buying Parties shall indemnify,
defend and hold harmless each of the Indemnified Selling Parties from and
against any Damages arising out of or incurred or suffered by any of the
Indemnified Selling Parties or any Affiliate thereof arising out of or as a
result of any Assumed Liabilities.   There shall be no limitation as to the
duration of the Indemnity Period, any “Damages Threshold” or any “Indemnity Cap”
(as those terms are hereinafter defined) with respect to the indemnification
obligations of the Indemnifying Buying Parties under this Section 6.2(b).

6.3

Indemnification Claims.

(a)

In the event that any of the Parties are entitled, or seek to assert rights, to
indemnification under this Article VI, the Party or Parties seeking
indemnification (the “Indemnified Parties”) shall give written notification to
the other Party or Parties (the “Indemnifying Parties”) of the commencement of
any suit or proceeding relating to a third party claim for which indemnification
pursuant to this Article VI may be sought.  Such notification shall be given
within 20 Business Days after receipt by the Indemnified Parties of notice of
such suit or proceeding, and shall describe in reasonable detail (to the extent
known by the Indemnified Parties) the facts constituting the basis for such suit
or proceeding and the amount of the claimed damages; provided, however, that no
delay on the part of the Indemnified Parties in notifying the Indemnifying
Parties shall relieve the Indemnifying Parties of any liability or obligation
hereunder except to the extent of any damage or liability caused by or arising
out of such failure.  Within 20 days after delivery of such notification, the
Indemnifying Parties may, upon written notice thereof to the Indemnified Parties
seeking indemnification, assume control of the defense of such suit or
proceeding with counsel reasonably satisfactory to the Indemnified Party seeking
indemnification; provided that the Indemnifying Parties may not assume control
of the defense of a suit or proceeding involving criminal liability or in which
equitable relief is sought against the Indemnified Party seeking
indemnification.  If the Indemnifying Parties do not so assume control of such
defense, the Indemnified Parties seeking indemnification shall control such
defense.  The Party not controlling such defense (the “Non-Controlling Party”)
may participate therein at its own expense; provided that if the Indemnifying
Parties assumes control of such defense and the Indemnified Parties seeking





47




--------------------------------------------------------------------------------







indemnification reasonably concludes that the Indemnifying Parties and the
Indemnified Parties seeking indemnification have conflicting interests or
different defenses available with respect to such suit or proceeding, the
reasonable fees and expenses of counsel to the Indemnified Parties shall be
considered “Damages” for purposes of this Agreement.  The Party or Parties
controlling such defense (the “Controlling Party”) shall keep the
Non-Controlling Party advised of the status of such suit or proceeding and the
defense thereof and shall consider in good faith recommendations made by the
Non-Controlling Party with respect thereto.  The Non-Controlling Party shall
furnish the Controlling Party with such information as it may have with respect
to such suit or proceeding (including copies of any summons, complaint or other
pleading which may have been served on such party and any written claim, demand,
invoice, billing or other document evidencing or asserting the same) and shall
otherwise cooperate with and assist the Controlling Party as reasonably needed
in the defense of such suit or proceeding at the sole cost and expense of the
Indemnifying Parties under Section 6.1 or 6.2, which cost and expense shall be
considered “Damages” for purposes of this Agreement.  The Indemnifying Parties
shall not agree to any settlement of, or the entry of any judgment arising from,
any such suit or proceeding without the prior written consent of the Indemnified
Parties, which shall not be unreasonably withheld or delayed; provided that the
consent of the Indemnified Parties shall not be required if the Indemnifying
Parties agrees in writing to pay any amounts payable pursuant to such settlement
or judgment and such settlement or judgment includes a complete release of the
Indemnified Parties from further liability and has no other materially adverse
effect on the Indemnified Parties.  The Indemnified Parties shall not agree to
any settlement of, or the entry of any judgment arising from, any such suit or
proceeding without the prior written consent of the Indemnifying Parties, which
shall not be unreasonably withheld or delayed.

(b)

In order to seek indemnification under this Article VI, the Indemnified Parties
shall give written notification (a “Claim Notice”) to the Indemnifying Parties
which contains (i) a description and the amount (the “Claimed Amount”) of any
Damages incurred or reasonably expected to be incurred by the Indemnified
Parties, (ii) a statement that the Indemnified Parties is entitled to
indemnification under this Article VI for such Damages and a reasonable
explanation of the basis therefor, and (iii) a demand for payment (in the manner
provided in paragraph (c) below) in the amount of the Claimed Amount.

(c)

Within twenty (20) days after delivery of a Claim Notice, the Indemnifying
Parties shall deliver to the Indemnified Parties a written response (the
“Response”) in which the Indemnifying Parties shall:  (i) agree that the
Indemnified Parties is entitled to receive all of the Claimed Amount, (ii) agree
that the Indemnified Parties is entitled to receive part, but not all, of the
Claimed Amount (the “Agreed Amount”) or (iii) dispute that the Indemnified
Parties is entitled to receive any of the Claimed Amount.  If the Indemnifying
Parties in the Response disputes its liability for all or part of the Claimed
Amount, the Indemnifying Parties and the Indemnified Parties shall follow the
procedures set forth in Section 6.3(d) for the resolution of such dispute (a
“Dispute”).

(d)

During the 60-day period following the delivery of a Response that reflects a
Dispute, the Indemnifying Parties and the Indemnified Parties shall use good
faith efforts to resolve the Dispute.  If the Dispute is not resolved within
such 60-day period, the Indemnifying Parties and the Indemnified Parties shall
discuss in good faith the submission of the Dispute to a mutually acceptable
alternative dispute resolution procedure (which may be non-binding or binding
upon the parties, as they agree in advance) (the “ADR Procedure”).  In the event
the Indemnifying Parties and the Indemnified Parties agree upon an ADR
Procedure, such parties shall, in consultation with the chosen dispute
resolution service (the “ADR Service”), promptly agree upon a format and
timetable for the ADR Procedure, agree upon the rules applicable to the ADR
Procedure, and promptly undertake the ADR Procedure.  The provisions of this
Section 6.3(d) shall not obligate the Indemnifying Parties and the Indemnified
Parties to pursue an ADR Procedure or prevent either such Party from pursuing
the Dispute in a court of competent jurisdiction; provided that, if the
Indemnifying Parties and the Indemnified Parties





48




--------------------------------------------------------------------------------







agree to pursue an ADR Procedure, neither the Indemnifying Parties nor the
Indemnified Parties may commence litigation or seek other remedies with respect
to the Dispute prior to the completion of such ADR Procedure.  Any ADR Procedure
undertaken by the Indemnifying Parties and the Indemnified Parties shall be
considered a compromise negotiation for purposes of federal and state rules of
evidence, and all statements, offers, opinions and disclosures (whether written
or oral) made in the course of the ADR Procedure by or on behalf of the
Indemnifying Parties, the Indemnified Parties or the ADR Service shall be
treated as confidential and, where appropriate, as privileged work product.
 Such statements, offers, opinions and disclosures shall not be discoverable or
admissible for any purposes in any litigation or other proceeding relating to
the Dispute (provided that this sentence shall not be construed to exclude from
discovery or admission any matter that is otherwise discoverable or admissible).
 The fees and expenses of any ADR Service used by the Indemnifying Parties and
the Indemnified Parties shall be considered to be Damages; provided, that if the
Indemnifying Parties are determined not to be liable for Damages in connection
with such Dispute, the Indemnified Parties shall pay all such fees and expenses.

Notwithstanding the other provisions of this Section 6.3, if a third party
asserts (other than by means of a lawsuit) that the Buyer, the Company or any of
their Subsidiaries is liable to such third party for a monetary or other
obligation which may constitute or result in Damages for which the Buyer may be
entitled to indemnification pursuant to this Article VI, and the Buyer
reasonably determines that the Company or any of their Subsidiaries has a valid
business reason to fulfill such obligation, then (i) the Buyer shall be entitled
to satisfy such obligation, with prior notice to but without prior consent from
the Indemnifying Selling Parties, (ii) the Buyer may subsequently make a claim
for indemnification in accordance with the provisions of this Article VI, and
(iii) the Buyer shall be reimbursed, in accordance with the provisions of this
Article VI, for any such Damages for which it is entitled to indemnification
pursuant to this Article VI (subject to the right of the Indemnifying Selling
Parties to dispute the Buyer’s entitlement to indemnification, or the amount for
which it is entitled to indemnification, under the terms of this Article VI).

6.4

Survival of Representations and Warranties.  All representations and warranties
contained in this Agreement, the Company Certificate or the Parent Certificate
shall (a) survive the Closing and any investigation at any time made by or on
behalf of the Buyer or the Company and (b) shall expire on the date eighteen
(18) months following the Closing Date; provided, however, that Claims and
Damages relating to Excluded Liabilities, including Pre-Closing Tax liabilities,
for which the Indemnifying Selling Parties are responsible pursuant to this
Agreement shall survive for the duration of the applicable Statute of
Limitations. If a Party entitled to indemnification delivers to a Party from
whom it may seek indemnification hereunder, before expiration of a
representation or warranty, either a Claim Notice based upon a breach of such
representation or warranty, or a notice that, as a result a legal proceeding
instituted by or written claim made by a third party, the party entitled to
indemnification reasonably expects to incur Damages as a result of a breach of
such representation or warranty (an “Expected Claim Notice”), then such
representation or warranty shall survive until, but only for purposes of, the
resolution of the matter covered by such Expected Claim Notice.

6.5

Limitations on Claims for Indemnification.  

(a)

Damages Threshold.  Notwithstanding anything to the contrary herein, neither the
Buyer Indemnified Parties nor the Seller Indemnified Parties shall be entitled
to recover, or be indemnified for, Damages under either Section 6.1(a) or
Section 6.2(a) of this Article VI unless and until the aggregate of all such
Damages paid or payable by the Indemnifying Selling Parties collectively exceeds
$100,000 (the “Damages Threshold”) and then, if such aggregate Damages Threshold
is reached, the Parties shall only be entitled to recover for Damages in excess
of such Damages Threshold, and then up to the Indemnity Cap (defined in Section
6.5(b) below), except with respect to any fraud or willful





49




--------------------------------------------------------------------------------







misconduct by the Company and/or the Stockholders or the Parent and/or the
Buyer, as applicable, in connection with this Agreement.  

(b)

Indemnity Cap.  Notwithstanding anything to the contrary, express or implied
contained in this Agreement, except with respect to (i) any fraud or willful
misconduct by the Stockholders in connection with this Agreement, or (ii) any
Excluded Liabilities, including any Pre-Closing Tax liabilities for which the
Company, DiscCo and the Stockholders are liable pursuant to Section 4.11 of this
Agreement (for which there shall be no Indemnity Cap), the Buying Indemnified
Parties’ sole and exclusive right to recover any Damages from the Selling
Indemnifying Parties, or any of them, under this Article VI with respect to
Claims resulting from or relating to any misrepresentation or breach of warranty
or failure to perform any covenant or agreement contained in this Agreement
shall be limited to $7,500,000 or fifty (50%) percent of the cash amount of the
Base Purchase Price paid at Closing to both of the Stockholders on the Closing
Date (the “Indemnity Cap”).  For the avoidance of doubt, (i) the aggregate
amount of Damages for which all Selling Indemnifying Parties may be liable
pursuant to this Article VI shall not exceed the Indemnity Cap; and (ii) the
aggregate amount of Damages for which any one Stockholder may be liable pursuant
to this Article VI shall be limited to an aggregate total of $3,750,000 from
each Stockholder.  There shall be no Indemnity Cap in respect of Excluded
Liabilities or Pre-Closing Tax liabilities for which the Selling Indemnifying
Parties are liable under Section 6.1(b), or Assumed Liabilities for which the
Buying Indemnifying Parties are liable under Section 6.2(b).

(c)

The amount of Damages recoverable by DSH and the Buyer under this Article VI
with respect to an indemnity claim shall be reduced by (i) any proceeds received
by DSH or the Buyer with respect to the Damages to which such indemnity claim
relates, from an insurance carrier and (ii) the amount of any tax savings
actually realized by DSH or the Buyer, for the tax year in which such Damages
are incurred, which are clearly attributable to the Damages to which such
indemnity claim relates (net of any increased tax liability which may result
from the receipt of the indemnity payment or any insurance proceeds relating to
such Damages).




ARTICLE VII
TERMINATION

7.1

Termination by Mutual Agreement.  This Agreement may be terminated at any time
by mutual consent of the Parties, provided that such consent to terminate is in
writing and is signed by each of the Parties.

7.2

Termination for Failure to Close.  This Agreement shall automatically be
terminated if the Closing Date shall not have occurred by the Outside Closing
Date.

7.3

Termination by Operation of Law.  This Agreement may be terminated by any Party
hereto if there shall be any statute, rule or regulation that renders
consummation of the transactions contemplated by this Agreement or any Exhibit
hereto (the “Contemplated Transactions”) illegal or otherwise prohibited, or a
court of competent jurisdiction or any government (or governmental authority)
shall have issued an order, decree or ruling, or has taken any other action
restraining, enjoining or otherwise prohibiting the consummation of such
transactions and such order, decree, ruling or other action shall have become
final and non-appealable.





50




--------------------------------------------------------------------------------







7.4

Termination for Failure to Perform Covenants or Conditions.  This Agreement may
be terminated prior to the Closing Date:

(a)

by the Parent and Buyer if: (i) any of the conditions set forth in Section 5.2
hereof have not been fulfilled in all material respects by the Closing Date;
(ii) the Stockholders or the Company shall have breached or failed to observe or
perform in any material respect any of its covenants or obligations under this
Agreement if such breach is not cured within ten (10) days of written notice of
such breach from Buyer (to the extent such breach is curable within such ten-day
period and otherwise if such a cure is not commenced within such ten-day period
and diligently continued to completion) or (iii) as otherwise set forth herein;

(b)

by the Company and the Stockholders if: (i) any of the conditions set forth in
Section 5.3 hereof have not been fulfilled in all material respects by the
Closing Date; (ii) the Parent or the Buyer shall have breached or failed to
observe or perform in any material respect any of its covenants or obligations
under this Agreement if such breach is not cured within ten (10) days of written
notice of such breach from the Stockholders (to the extent such breach is
curable within such ten-day period and otherwise if such a cure is not commenced
within such ten-day period and diligently continued to completion) or (iii) as
otherwise set forth herein; or

(c)

by either the Parent or either Stockholder if the conditions set forth in
Section 5.1 hereof have not been fulfilled in all material respects by the
Closing Date.

7.5

Effect of Termination or Default; Remedies.  

(a)

In the event of termination of this Agreement by reason of (i) the Parent being
unable to obtain on commercially reasonable terms adequate Required Financing
that is reasonably acceptable to the Stockholders, as contemplated by Section
4.6 above, or (ii) an unsatisfactory Due Diligence Investigation as set forth in
Section 5.2(a) above, then this Agreement shall forthwith become void and there
shall be no liability on the part of any Party hereto; provided, however, that
notwithstanding the foregoing, in such event the Parent shall pay for
Stockholders’ transaction costs and expenses as provided in Section 4.10(b)
above.  

(b)

In the event of termination of this Agreement for any reason, other than as set
forth in Section 7.5(a), provided that such terminating Party is a
Non-Defaulting Party (as defined below), such Non-Defaulting Party shall have no
further liability to the Defaulting Party (as defied below).  The foregoing
shall not relieve any Defaulting Party from liability for damages actually
incurred as a result of such Defaulting Party’s breach of any term or provision
of this Agreement.

7.6

Remedies; Specific Performance.  Except only for the inability of the Parent to
obtain on terms reasonably acceptable to the Parent and the Stockholders, the
requisite amount of Required Financing by the Outside Closing Date, in the event
that any Party shall fail or refuse to consummate the Contemplated Transactions
or if any default under or breach of any representation, warranty, covenant or
condition of this Agreement on the part of any Party, (the “Defaulting Party”)
shall have occurred that results in the failure to consummate the contemplated
Transactions, then in addition to the other remedies provided herein, the
non-defaulting Party (the “Non-Defaulting Party”) shall be entitled to seek and
obtain money damages from the Defaulting Party, or may seek to obtain an order
of specific performance thereof against the Defaulting Party from a court of
competent jurisdiction, provided that the Non-Defaulting Party seeking such
protection must file its request with such court within forty-five (45) days
after it becomes aware of the Defaulting Party’s failure, refusal, default or
breach.  In addition, the Non-Defaulting Party shall be entitled to obtain from
the Defaulting Party court costs and reasonable





51




--------------------------------------------------------------------------------







attorneys’ fees incurred in connection with or in pursuit of enforcing the
rights and remedies provided hereunder.




ARTICLE VIII
MISCELLANEOUS

8.1

Press Releases and Announcements.  No Party shall issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Parties; provided, however, that any Party
may make any public disclosure it believes in good faith is required by
applicable Law or stock market rule (in which case the disclosing Party shall
use reasonable efforts to advise the other Parties and provide them with a copy
of the proposed disclosure prior to making the disclosure).

8.2

No Third Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns; provided, however, that (a) the provisions in Article I
concerning the payment of the Consideration and Section 6.2 of Article VI
concerning indemnification are intended for the benefit of the Seller and the
Stockholders, (b) the provisions of Article I concerning the purchase of the
Business and the Purchased Assets and Section 6.1 of Article VI concerning
indemnification are intended for the benefit of the Buyer, the Parent and its
successors or permitted assigns, and (c) the provisions in Section 4.9
concerning indemnification are intended for the benefit of the individuals
specified therein and their successors and permitted assigns.

8.3

Entire Agreement.  This Agreement (including the documents referred to herein)
constitutes the entire agreement among the Parties and supersedes any prior or
(other than as set forth in the Transaction Documentation) contemporaneous
understandings, agreements or representations by or among the Parties, written
or oral, with respect to the subject matter hereof.

8.4

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties; provided, that the Parent or Buyer may assign its rights
under this Agreement to any Investor pursuant to the Required Financing, as
reasonably acceptable to the Stockholders and Seller.   In connection with the
forgoing, Buyer shall not consummate a Sale of Control of the Buyer unless, in
connection therewith, the acquiror, surviving corporation or successor in
interest shall expressly assume the obligation to perform all of the obligations
of Buyer under this Agreement, including, without limitation, payment of all
Earn-Out Payments.

8.5

Counterparts and Facsimile Signature.  This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Facsimile signatures
delivered by fax and/or e-mail/.pdf transmission shall be sufficient and binding
as if they were originals and such delivery shall constitute valid delivery of
this Agreement.

8.6

Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

8.7

Notices.  All notices, requests, demands, claims and other communications
hereunder shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four Business Days after
it is sent by registered or certified mail, return receipt





52




--------------------------------------------------------------------------------







requested, postage prepaid, or one Business Day after it is sent for next
Business Day delivery via a reputable nationwide overnight courier service, in
each case to the intended recipient as set forth below:

If to the Company:







W/R Group, Inc.

9160 E. Bahia Dr., Suite 200

Scottsdale, AZ 85260

Attn:  Carey Williams, CEO

   




If to Russell:




Stefan Russell

9160 E Bahia Dr

Suite 200

Scottsdale, AZ 85260













If to Williams:




Carey Williams

9160 E Bahia Dr

Suite 200

Scottsdale, AZ 85260

Copy to (which copy shall not constitute notice hereunder):




Davis Miles McGuire Gardner  LLP

80 E. Rio Salado Parkway,
Suite 401
Tempe, AZ 85281
Tel: (480)733-6800
Fax: (480)733-3748

Attn: Charles Davis, Esq.




Davis Miles McGuire Gardner  LLP

80 E. Rio Salado Parkway,
Suite 401
Tempe, AZ 85281
Tel: (480)733-6800
Fax: (480)733-3748

Attn: Charles Davis, Esq.










Weiss Brown PLLC

6263 North Scottsdale Road, Suite 340, Scottsdale, Arizona 85250 

480.327.6651

Attn:  Scott K. Weiss, Esq.   




If to the Buyer (prior to the Closing):







DS Healthcare Group, Inc.

1601 Green Road

Deerfield Beach FL  33064

Attn:  Daniel Khesin, CEO

Facsimile: 646 .219 .2572

 




Copy to (which copy shall not constitute notice hereunder):




CKR Law LLP

1330 Avenue of the Americas

New York, NY  10019

Attn:  Stephen A. Weiss

Facsimile: (212) 400-6904

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended.  Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other Parties notice in the manner herein set forth.

8.8

Governing Law.  This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Florida without giving effect to any
choice or conflict of law provision or rule (whether of the State of Florida or
any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Florida, except that the
provisions of the laws of the State





53




--------------------------------------------------------------------------------







of Arizona shall apply with respect to the rights and duties of the Stockholders
and the Board of Directors of the Company and where such provisions are
otherwise mandatorily applicable or where such provisions do not conflict with
those of the laws of the state of Florida.

8.9

Amendments and Waivers.  The Parties may mutually amend any provision of this
Agreement at any time prior to the Closing Date.  No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by all of the Parties.  No waiver of any right or remedy hereunder shall be
valid unless the same shall be in writing and signed by the Party giving such
waiver.  No waiver by any Party with respect to any default, misrepresentation
or breach of warranty or covenant hereunder shall be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

8.10

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

8.11

Submission to Jurisdiction.  Each of the Parties (a) submits to the jurisdiction
of the state of residence of the defending party in any action or proceeding
arising out of or relating to this Agreement, (b) agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court, and (c) agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court.  Each of the Parties waives any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought and waives any bond, surety or other security that might be required of
any other Party with respect thereto.  Any Party may make service on another
Party by sending or delivering a copy of the process to the Party to be served
at the address and in the manner provided for the giving of notices in
Section 8.7.  Nothing in this Section 8.11, however, shall affect the right of
any Party to serve legal process in any other manner permitted by law.

8.12

WAIVER OF JURY TRIAL.  EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL RIGHTS
TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

8.13

Construction.  

(a)

The language used in this Agreement shall be deemed to be the language chosen by
the Parties to express their mutual intent, and no rule of strict construction
shall be applied against any Party.

(b)

Any reference to any federal, state, local or foreign statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

(c)

For purposes of this Agreement, any reference to a number of shares of DSH
Common Stock or Market Value with respect to the DSH Common Stock shall be
subject to equitable





54




--------------------------------------------------------------------------------







adjustment whenever there shall occur a stock dividend, stock split,
combination, reorganization, recapitalization, reclassification, or other
similar event involving the DSH Common Stock.




[SIGNATURE PAGE FOLLOWS]





55




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.




 

PURCHASER:

 

 

 

 

DS HEALTHCARE GROUP, INC.

 

 

 

 

By:  

 

 

Name:

Daniel Khesin

 

Title:

Chief Executive Officer

 

 

 

 

BUYER:

 

 

 

WRG ACQUISITION CORPORATON

 

(an Arizona corporation)

 

 

 

 

By:  

 

 

Name:

Daniel Khesin

 

Title:

Chief Executive Officer

 

 

 

 

COMPANY:

 

 

 

 

W/R GROUP , INC.

 

 

 

 

By:  

 

 

Name:

Carey Williams

 

Title:

Chief Executive Officer

 

 

 

 

By:  

 

 

Name:

Stefan Russell

 

Title:

President

 

 

 

 

DISCCO:

 

 

 

 

WR GROUP IC-DISC, INC.

 

 

 

 

By:  

 

 

Name:

Stefan Russell

 

Title:

President

 

 

 

 

STOCKHOLDERS:

 

 

 

 

 

 

 

Carey Williams

 

 

 

 

 

 

 

Stefan Russell















